 MAREMONT CORP11Maremont CorporationandInternationalUnion,United Automobile,Aerospace and AgriculturalImplementWorkers of America,UAW. Cases26-CA-11807 and 26-RC-6869May 23, 1989DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND HIGGINSOn 'August 9, 1988, Administrative Law JudgeHoward I. Grossman issued the attached decision.The Respondent filed exceptions and a supportingbrief, and the General Counsel and the ChargingParty/Petitioner filed briefs in reply to the Re-spondent's exceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs' andhas decided to affirm the judge's rulings, findings,2and conclusions3 and to adopt the recommendedOrderORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, MaremontCorporation,Pulaski,Tennessee,itsofficers,'The Respondent has requested oral argument The request is deniedas the record, exceptions, and briefs adequately present the issues and thepositions of the parties2 The Respondent has excepted to some of the judge's credibility find-ingsThe Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products,91NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findingsIn addition, some of the Respondent's exceptions imply that the judge'srulings,findings, and conclusions demonstrate bias and prejudiceOncareful examination of the judge's decision and the entire record, we aresatisfied that such contentions are without merit9We find it unnecessary to consider the judge's findings of unfair laborpractices committed by the Respondent's supervisor James Brewer withregard to employee Cliff Brown, by Supervisor Bud Howell with regardto employeeRoger Shaw, and by Supervisor Walter Pruitt on May 8,1986,with regard to employee Gary Gardner These violations found bythe judge would be cumulative of other unfair labor practices that we areaffirming, and would not affect the Remedy and Order in this case Withregard to the cumulative nature of the above findings, we note, in adopt-ing the finding that the Respondent violated Sec 8(a)(3) and (1) by itsdisciplinary action against employee Gardner on June 6, 1986, that thisincident in itself had an effect of restricting Gardner's movement withinthe plantin affirming that the Respondent's disciplinary action against Gardneron August 20, 1986, violated Sec 8(a)(3) and (1), we note that even as-suming that Gardner was in the cafeteria after his work shift began, asthe Respondent asserts, we would find that the discipline imposed on himrepresented a disparate application of the Respondent's loitering rule,which was not consistently enforced at the plantWe hote also thatGardner was the target of other discriminatory actions and that a refer-ence to his possible discharge had been made in the context of an unlaw-ful threat to his wife in connection with the union electionagents, successors, and assigns, shall take the actionset forth in the OrderJane Vandeventer, Esq.,for the General CounselArnold Perl, Jay W. Kiesewetter, Martin F. Thompson,andPhyllisMays, Esgs. (Young & Perl),of Memphis, Ten-nessee, for the RespondentSamuel K. Morris, Esq (Gerber, Gerber, and Agee),ofMemphis, Tennessee, for the Charging PartyDECISIONSTATEMENT OF THE CASEHOWARD I. GROSSMAN, Administrative Law JudgeThe International Union, United Automobile, Aerospaceand Agricultural Implement Workers of America, UAW(herein Petitioner, Charging Party, or the Union) filed apetition in Case 26-RC-6869 on 15 July 1986' seekingrepresentation of certain employees of Maremont Corpo-ration (herein the Employer, Respondent, or the Compa-ny) at its Pulaski, Tennessee plant Pursuant to a Stipula-tion for Certification upon Consent Election, approvedon 4 August, an election by secret ballot was conductedon 29 August. The results of the election as disclosed bythe tally of ballots showed that, of approximately 849 eli-gible voters, 359 cast valid votes for the Petitioner, and474 cast valid votes against the Petitioner Thereafter,the Petitioner filed timely objections to the electionThe Union filed the original charge in Case 26-CA-11807 on 19 September, a first amended charge on 26September, and a second amended charge on 27 OctoberComplaint issued on 28 October. It alleges that Respond-ent violated Section 8(a)(1) of the National Labor Rela-tionsAct (the Act) by conferring various benefits on itsemployees, to wit, by granting an unscheduled bonus of$175 on about 1 August, by permitting second shift em-ployees to work on the first shift during the week of 4August through 8 August; and, on 23 August for the firsttime, by scheduling first and second shift employees towork 6 hours instead of 8 hours so that they 'couldattend a county fair-all for the purpose of discouragingmembership in and support for the UnionThe complaint alleges additional violations of Section8(a)(1), towit, (a) threatening employees with loss ofwork, discharge, plant closure, and unspecified reprisalsbecause of their union activities; (b) telling employeesthat a bonus would be reduced because of their union ac-tivities, and that it did not know how they could recoupsaid reductions, and (c) interrogating employees abouttheir union sentiments and activities.Finally, the complaint alleges that Respondent violatedSection 8(a)(1) and (3) of the Act by issuing a verbalwarning and two written warnings to employee GaryGardner, by restricting his movement within the plant,and by discharging him on 24 September, because of hisassistance to the Union and other protected concertedactivitiesFurther, the complaint alleges that the samesectioris of the Act were violated by Respondent's dis-charges of employees Betty Jean Hayes and MargaretiAll dates are in 1986 unless otherwise specified294 NLRB No. 2 12DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDSanderson, on about 16 September, for the same reasonOn 3 December, the Regional Director for Region 26issuedanorder consolidating the representation andunfair labor practice cases for hearingA hearing was held before me on these matters in Pu-laski,Tennessee, on 20 hearing days beginning 26 Janu-ary 1987 and ending 16 October 1987 The GeneralCounsel, the Employer/Respondent, and the Petitioner/-Union thereafter submitted briefsOn the entire record, and on my observation of the de-meanor of the witnesses, I make the followingFINDINGS OF FACT1.JURISDICTIONRespondent is a corporation with headquarters in Chi-cago, Illinois and with offices and places of businessthroughout the country, including an office and place ofbusiness in Pulaski, Tennessee, where it is engaged in themanufacture and sale of shock absorbers During the 12-month period ending 30 September, Respondent sold andshipped from its Pulaski, Tennessee facility goods andmaterials valued in excess of $50,000 d;;rectly to pointsoutside the State of Tennessee, and purchased and re-ceived at said facility goods and materials similarlyvalued directly from points outside the State of Tennes-seeRespondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theActIITHE LABOR ORGANIZATION INVOLVEDThe pleadings establish, and I find, that the Union is alabor organization within the meaning of Section 2(5) ofthe ActIII.THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundA Board election was held in April 1985, which theUnion lostIt began campaigning againinApril 1986 andstarted handbilling at about thattime or inthe followingmonth 2 As indicated, the Union filed its currentpetitionon 15 July.B The AllegedUnlawful Grants of Benefits1.The alleged $175 bonusa Summaryof the evidenceIt is undisputed that the Company made a lump-sumpayment to its employees of $175 on about 1 AugustThe GeneralCounsel contends that this was a bonus in-tended to influence voters in,the forthcoming electionwhile the Company argues that it was merely followingits normal compensation policiesThe employees were compensated by wages based onan hourly rate and by an annual bonus based on perform-ance or productivity designated a "pay-for-performance"bonus For the 4 years preceding 1987, the performance2 Testimony of Tim Piercebonus was paid in December of each year and was partof an incentive program which was in place earlier in theyear 3In addition to the performance bonus paid in Decem-ber, the Company had given hourly rate increases in the4 or 5 years prior to 1985 effective in January of the fol-lowing year 4 In November 1985, Respondent's vicepresident of human resources, Ray Mack, recommendedhourly rate increases for various of Respondent's plants,including a 25-cent raise for the Pulaski plant, to be ef-fective 1 January 1986 The recommendation was madeto the Company's president, Byron O. Pond It also rec-ommends no further benefit adjustments at that time, but"a further review of the hourly wage and benefit pro-gramson August 1, 1986 and every August 1stthereafter " Approval of the recommendation is indicatedby the signatures of Company President Pond and an-other officer.5 Company official Viars testified that theimport of this document was to change the "reviewdate" for hourly wages from 1 January to 1 August. PatFleming, Respondent's personnel director at its Pulaskiplant, testified that area wage surveys-on which raisesfor the subsequent year would be based-were normallyconducted in about October with a 2-month lag beforeimplementation Fleming was unaware of the change inreview date suggested by Mack's recommendationCompany official Viars testified that he saw the ap-proval of a wage increase about 2 weeks later. At em-ployeemeetings in various plants in December 1985,Viars announced the forthcoming hourly increase of 25cents effective in January and stated that there might bea further increment on about 1 August According toViars and some employees, he classified this possiblefuture action as an "adjustment " There is no credibleevidence that Viars made a flat promise of another in-crease in AugustCompany official Fleming testified that he was amember of the "corporate cost reduction committee,"and that he attended a meeting of this committee in Chi-cago on 4 March The senior official present at thatmeeting appears to have been Ray Mack, according toFlemingThis committee assertedly "decided that ifthere was to be any wage adjustment in August, it wouldtake a lump-sum form "sa Stipulation of the parties The performance bonus was $347 in 1983,$114 in 1984, $570 in 1985, and $1000 in 1986 All payments were madeinDecember of the applicable year4 Testimony of Earl Viars, Respondent's vice president of operations ofdomestic automotive5R Exh 766Fleming testified about a document which he characterized as "min-utes" of this meetingHe stated that Ray Mack instructed employeeChris Berner to take "minutes,"and that he observed this employeetaking the"minutes " Berner was sitting across a table from Fleming andwas facing him as she was writing Fleming later received an allegedcopy of this document but could not "swear" that it was a copy of thedocument on which Berner wrote Fleming brought this asserted copyback to his Pulaski office and placed it in his desk Someone supposedlymade a copy of this document, and Respondent sought to introduce itFleming did not know the identity of this person The document itself isa terse unsigned one-page handwritten outline of topics dated"3/4," andincludes the phrase "one-time payment of increases(lump sum) "Isus-tained the Charging Party's objection to receipt of the document on theContinued MAREMONT CORP13On 23 April, Mary Brooks, an official in the Compa-ny's Chicago headquarters, sent the following memoran-dum to various plants including Pulaski.SubjectHourlyWage & Benefit Improvements-1987The enclosed format should be followed to col-lect data and develop your 1987 Hourly Wage andBenefit Improvement packageWe do not want you to submit yourrecommenda-tionsat this time unless you feel August 1 increasesare absolutely necessary Otherwise, we plan to staywith the January 1 schedule. You need to formulateyour 1/1/87 recommendation now, but don't submitthem until you hear from usThe entire package should be submitted to me.byJuly 1, with the exception of your recommendation[G.C Exh 16]Personnel Director Fleming testified that he was "puz-zled" by this memorandum and viewed it as "pressureput on the personnel managers" not to grant a 1 Augustwage increaseNonetheless, his understanding was thatdespite the memorandum, the plants could implement a 1August increase if the plant managers considered it "ap-propriate."'Accordingly, Fleming testified that in Mayand June he conducted area wage and benefit surveysBased on the results of the survey and on other data,Fleming testified he submitted on 1 July a written rec-ommendation to higher authority that the employees begiven a lump-sum wage and benefit adjustment on 1August in the amount of $177 60 Fleming asserted thatCompany Vice President Mack reduced the amount to$175, and, as so modified, verbally approved the increaseon 21 July There is no documentary evidence of suchapproval.8 In June or July, Company official Viars toldground that it was hearsay, had never been read in the original by Flem-ing, and the asserted copies had not been authenticated R Exh 86In its posthearmg brief, the Respondent urges me to reconsider thisruling on the ground that the document is a business record (R Br 9, fn14) In order to determine whether it is a business record, it must first beadequately authenticated, and the submitted authentication is insufficientfor the reasons given above Even if authenticated, e g , by Berner as adocument which she wrote, and assuming that the committee meetingconstituted a "business activity," the document would still be inadmissiblehearsay because the evidence is insufficient to establish that such meet-ingswere "regularly" conducted or that it was "the regular practice ofthat business activity to make" such notes Fed R Evid 803(6) Accord-ingly, I reaffirm my rejection of the document7Respondent sought to elicit testimony from Fleming as to what RayMack and Mary Brooks said to Fleming about the meaning of the memo-randum I sustained the objections based on hearsay Neither Mack norBrooks testified at the hearing Respondent contends in its brief thatFleming learned from Mack "that it was still the Company's intent to goforward with the August i lump sum wage adjustment, but that theCompany was considering going back to January 1 as the date for imple-menting any increases to thewage rates"(RBr at 10) There is norecord evidence of this assertion6 Respondent sought to introduce a 4-page document(R Exh 87) pur-porting to be a copy of a memorandum from Fleming to Company VicepresidentMack dated 1 July The document assertedly recommends a 20-cent "per hour wage increase (to be paid in lump sum)" to approximately852 employees at a cost to the Company of over $151,000 Fleming testi-fied that the words "(to be paid in lump sum)" were added by him be-cause "this wasn't actually a wage increase " The submitted copy of thefirst page of the document, referring to the cost, is incomplete, and, afterthe cost states that the increase is "per ye pro-rated Aug- " Page 3employees at the plant that there would be some kind of"adjustment" or "bonus" in August Although the ac-counts vary somewhat, the most credible reports showthatViars then 'said that the matter would be evaluatedinAugust and that the issue of additional compensationwould be based on Company profits 9 Following the as-serted approval from Chicago, Respondent distributed$175 checks to all employees at its Pulaski plant for thepay period ending 27 July Other plants also had in-creases, but the one at Pulaski was the largest CompanyVice President Viars testified that the reason for thelump sum form of the increase was to prevent additionto the basic wage rate, and thus to save costs PersonnelDirector Fleming agreed, and added that "it would be apopular thing for employees because of the fact that itwas coinciding so close with the vacation "Company Vice President Viars held meetings with em-ployees in August, in which he opposed the Union, and,in a meeting on 1 August announced the $175 increment.Asked whether he told employees that there was goingto be a "wage increase," Viars denied it and testified thathe announced "a bonus "In a meetingwith employees inDecember, Company representatives stated that therewould be no raise in January 1987 because of low salesand prices.10 Inrecapitulating employee benefits in 1986at the December meeting, Viars called the $175 incre-ment a "wage increase," but Plant Manager Jared, refer-ring to a chart in front of the employees, called it "abonus."11Personnel Director Fleming testified that the $175 in-crement in August was the first time that the Companyhad ever given a wage increase in lump-sum form InNovember 1986, Fleming began planning data for awage increase in January 1987. He did this on an hourlystates that the adjustment covers the period from I August to 31 Decem-ber, and Fleming testified to the same effect However, Company VicePresident Viars testified that the adjustment covered a 12-month periodThe copy of page 2 of the submitted document contains the purportedsignatures of Fleming, Plant Manager Jared, and Plant Controller SikesThere are spaces for the signatures of Company President Pond andthree vice presidents including Mack and Viars,but no signatures inthose spaces Fleming asserted that prior recommendations for pay in-creases were approved verbally, with modifications, and had no knowl-edge of receipt at the plant level of signed approvals for such increasesFleming testified that there was a 4- to 5-page wage survey attached tothe document containing, among other matters, the average wages anddescription of the other companies surveyed These pages are not at-tached to the proffered exhibitThe General Counsel objected to receipt of the exhibit on the groundthat it did not contain thewagesurveys purportedly attached to it TheCharging Party requested copies of blank forms for such recommenda-tions, since Fleming admitted that he added certain words to the form,and also objected on the ground that the copy of the first page did notcontain all the printed material on the originalIdeferred ruling on Respondent's motion, pending receipt of originalor corrected documents None was received Accordingly, I reject RExh 87With'respect to Respondent's contention that the 1 August incrementwas merely routine implementation of its compensation policies, not influ-enced by its employees union activities, I note that Fleming's testimonysuggests he began the areawagesurveys at about the same time that theUnion began handbilling The actual surveys themselves would throwmore light on this issue However, Respondent has not submitted them9Testimonies of Roger Shaw, Tim Pierce10 As indicated, the Company granted a $1000 productivity bonus inDecember, the highest in the history of the Pulaski planti iTestimony of Sadie Hobbs 14DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDrather than a lump-sum basis Fleming was asked whythe cost factors which militated against an hourly rate in-crease only a few months before in August would notalso have suggested a lump-sum raise in January ratherthan a rate increase Fleming replied that the employeeshad received only a 25-cent raise in January 1986, andthat the Company should return to the "hourly wageroute" even though it would increase both the wage baseand benefits. Although Fleming recommended an hourlyincrease in January 1987, the Company did not instituteone until August of that yearCompany Vice President Viars, in explaining the asser-tedly low 25-cent raise in January 1986, stated that 1985was "the worst year in the history of the Company," butthat 1986 was a good year and thus justified the $175 in-crement in August 1986 On the other hand, Plant Man-ager Jared stated that 1985 was the "only good year outof the last five "b Factual analysisRespondent's attempt to picture the $175 lump-sum in-crement as a routine and previously planned implementa-tion of compensation policies is not persuasive Althoughthe November 1985 memorandum from Company VicePresident Mack to Company President Pond spoke of a 1August review, it is not entirely clear that a wage in-crease on that date was contemplated, and Fleming testi-fied that about 2 months are needed between review andan actual raise. In any event, Brooks' April 1986 memo-randum shows that the Company had then backed awayfrom an August increase, and intended to stay with the"January 1 schedule Recommendations for an Augustincreasewere not wanted unless an August raise was"absolutely necessary "Respondent has submitted noevidence to show that an increase was absolutely neces-sary at Pulaski or that any such recommendation wasmade to Chicago-indeed, it refrained from submittingintoevidence the comparative wage surveys whichFleming claimed he 'conducted in the spring of 1986Fleming's asserted actions to implement the August pay-ment must therefore be deemed to be in contravention ofBrooks' April memorandum Respondent argues that theBrooks memorandum makes a distinction between a wageincrease-deferred to January-and a lump-sum paymentinAugust 12 This argument distorts the language of thememorandum, and is without evidentiary support. Nei-therBrooks nor Mack, who might have clarified thematter, was called as a witness for RespondentNonetheless, it is highly improbable that the managersof the Pulaski plant would have distributed over$151,000 of the Company's money to employees in theform of additional compensation without higher approv-alThe issues are the dates that (1) the lump-sum formwas agreed upon, (2) Fleming first began collecting thedata, and (3) the increase was approved As to the latter,takingRespondent's evidence at face value for themoment, it is undisputed that Chicago's approval of the$175 increment was not given until 21 July, 6 days afterthe filing of the representation petition on 15 JulyThe date that Fleming first began collecting compara-tive data is inconclusive, because Respondent has notsubmitted that data, and the available evidence suggeststhat itwas gathered at about the same time that theUnion began handbillingIdo not accept Fleming's testimony that the decisionto make an August wage increase in lump-sum form wasmade in March. There is no credible evidence of such adecision at that time In light of the fact that the January1986 wage increase was authorized by a Company docu-ment signed by its president and three vice presidents, itisunlikely that a change of this nature could have beenauthorized at an asserted committee meeting' in Marchwithout any formal documentation. The supposed "min-utes" of this meeting, which I have rejected, do notclearly indicate that a lump-sum payment was approved,but suggest at most that it was discussed. 13 In Viars'speech to employees in December 1985, he said only thatthere was the possibility of an adjustment the followingAugustHowever, Brooks' April memorandum showsthat the Company no longer planned an August increaseunless absolutely necessaryAlthough Viars again dis-cussed the possibility of additional compensation withemployees in June or July, it was still only a possibility,and was dependent on company profits. Respondent hasnot shown how 30 to 60 days of operations-from Viars'June remarks to the lump sum payment in August-could have been determinative in causing the Companyto reach a decisionMoreover, Viars' remarks in Junetook place subsequent to the time that the Union, whichhad lost a campaign in 1985, again resumed organization-alactivity in April or May 1986 There is no credibleevidence that there was any determination to grant awage increase in August, much less in lump-sum form,until 6 days after the representation petition was filedThese considerations are buttressed by the fact that theasserted reasons for a lump-sum wage increase in Augustwere discarded by Fleming only a few months laterwhen a 1987 increase was planned; by the inability of theCompany's witnesses to agree on whether 1986 was abad or a good year justifying an August increase, by thereferences of the Company's managers to the August in-crement as a "bonus" rather than a "raise," and by thefact that the Company promptly returned to an hourlyincrease formula the next year-August 1986 was theonly time it gave a lump-sum wage increaseAlthough this hearing took an unusually long time,and Respondent called a plethora of witnesses, severalkey witnesses were not called-Chris Berner, who mighthave authenticated the asserted "minute" of the Marchmeeting, Company Vice President Ray Mack, who sup-posedly presided at that meeting and later approved of a$151,000 increase in employee wages in a brand newlump-sum form with no more than a phone call, or MaryBrooks,whoseAprilmemorandum cancelling theAugust increase was distorted by Respondent None ofthesewitnesseswas shown to be unavailable, and Re-spondent's attempt to portray their actions through ques-tionable documents and hearsay testimony, rather than12 R Br at 1011 R Exh 86 MAREMONT CORP15the testimonies of these individuals, reduces the credibil-ity of the Company's caseIfind that Respondent's lump-sum payment of $175 toemployees at its Pulaski plant was decided on after theUnion had filed its representation petition, that this wasthe only lump-sum payment of wages at that facilitywhich it had ever given, the only wage increase grantedinAugust up to that date, and that as such it constituteda departure from former practice.2The alleged change of schedule permittingsecond shift employees to work on the first shifta.Summary of the evidencePrior to 1986, the Company had normally shut downallproduction shifts during the same week for thesummer vacation In early 1986, the Company decidedthat the first shift would take its vacation in the first fullweek of August, and the second and third shifts the fol-lowing week Company witnesses testified that this deci-sion was made for business reasons The decision was an-nounced to employees in a memorandum dated 6 Febru-ary and by dates imprinted in red on a calendar distribut-ed in March.14PersonnelDirectorFleming testified that during aspring break early in the year, some second shift employ-ees were permitted to work during the first period on ex-pressing a preference therefor. Employees who wishedto continue working on the second shift were allowed todo soAt an employee meeting in mid-June, one employeeasked Plant Manager Jared whether second-shift employ-ees working when the first shift was on vacation couldwork during the first instead of the second shift. Jaredreplied that he did not think it would be possible becauseof hardship caused by babysitting problems, but that hewould look into it. 15Nonetheless, Plant Manager Jared asserted that he hadmade the decision "in his [own] mind" in April, but thathe did not inform employees in June that he had made afirm decision because he did not want to "steamroll" em-ployees who objected In a meeting with supervisors ontheMonday following the June meeting with employees,Jared instructed the supervisors to poll employees to de-termine how many would have a problem working onthe first shift 16Personnel Director Fleming testified that at the timeof supervisory meeting in June, management had made atentative decision to allow the change in scheduling, butfirsthad to determine whether it would create hardshipand would be well received by employees Accordingly,the Company polled its employees on this subject duringJune and the first week of July. According to Fleming,the results showed that a large majority wished to workthe first shift, but that about 35 employees had expresseda desire to continue working on the second shift Flem-14 R Exhs 9, 8015 Testimonies of Verna Owens (the employee who asked the ques-tion),Tim Pierce,and Betty Jean Hayes, corroborated by Plant ManagerJared16 Respondent submitted evidence of its polling of employees at othertimes in order to determine their preferences on various mattersmg directed a supervisor to determine whether the pro-posed schedule change would cause any significant hard-ship, and 34 of the 35 employees who originally optedfor the second shift changed their minds According toFleming, the polling was completed "by the end of theweek of July 3rd," and the "final decision" was notmade untilthe polling was completed Fleming testifiedthat he was aware of union handbilling at that timeFleming also stated that it would be more efficient tohave production employees working during the first shiftwhen office personnel and management officials were atwork However, the asserted increase in productivity inAugust was not as great as an asserted increase duringthe spring break schedule change-Fleming contendedthat the reason for this was the fact that salaried employ-eesworked on the production line during the springbreak.He agreed that the Company would not havechanged the schedule in August unless it had been ap-proved by the great majority of employeesFleming contended that the decision was announced tosupervisors in mid-JulyHowever, employees were notinformed until 28 July On that date, Fleming sent amemorandum to employees stating that during the fol-lowing week when first-shift employees were, on vaca-tion, second-shift employees would work during the firstshiftHowever, third-shift employees would continue towork their "normal schedule," i e , the third shift 17The Company elicited evidence that when Saturdayovertime was being scheduled, second-shift employeeswould occasionally work on the first shift The primaryreason for this was to make certain that overtime wasequally assigned to employees on both shifts, and a sec-ondary reason was to accommodate employee desires.b Factual analysisPlantManager Jared's assertion that he made a deci-sion in April to permit the scheduling change is incon-sistent (1) with his statement to employees in June thathe did not think it would be possible, (2) with his orderto poll employees on the subject, and (3) with Fleming'scontention that the decision was not made until the firstweek of July Jared's explanation that he did not wantemployees to think he was trying to "steamroll" them inJune is disingenuous and, I conclude, fabricatedFleming's testimony is hardly more reliable His aver-ment that the polling was completed by the end of theweek of 3 July is ambiguous, because 3 July fell on aThursday, and the following day was a holiday If Flem-ing meant that the polling was not completed until theend of the first full week after 3 July, this meant that itwas not finisheduntil 11July, with the final decision de-pendent upon completion of the polling The filing of theunion petition was only a few days away (15 July)The Company's decision could not have been based onbusiness reasons of productivity-it started with an em-ployee request. Fleming admitted that the Companywould not have changed the schedule without the em-ployees' approval, and noted that the change had beenwell received. Fleming also agreed that the asserted in-11R Exh 81 16DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDcrease in August productivity-for which the Companysupplied no documentation-did not match the "springbreak" asserted increase in productivity-for which theCompany supplied no documentation. If working on thefirst shiftwith Company managers was more efficient,Respondent has supplied no reason for the fact thatthird-shift employees continued to work their regularshift during vacationAlthough the Company submittedevidence of occasional assignment of second-shift em-ployees to overtime work on the first shift, these assign-ments had an entirely different purpose-the balancing ofovertime work among employeesThe Company asserts that it announced the shiftchange to supervisors in mid-July, i e , at about the timeof the filing of the Union's petition However, it has ad-vanced no reason why notification to employees was de-layed until 28 July, the week before the schedulingchange If, as the Company professes, it was concernedabout its employees'. babysitting problems and polledthem on this matter as early as June, the delay in notifi-cation until 1 week before the shift change could onlyhave compounded those problems. These considerationscast doubt on Fleming's contention that the decision wasmade earlier in JulyThe credible evidence shows that, when CompanyVice President Viars was asked in June whether the shiftchange could be made, he promised to look into it, buthis tentative decision was negative. This is the only rea-sonable construction to put on Jared's statement to em-ployees that he did not think it was possible because ofbabysitting problems. Thereafter, the Company changeditspositionHowever, it did not do so until it had fin-ished polling employees in July The documentary evi-dence clearly shows that the employees were not noti-fied until well after the filing of the union petition.After careful consideration of all the evidence, includ-ing the direct conflict between the testimonies of Compa-ny Vice President Viars and Personnel Director Flem-ing, I find that Respondent made an original tentative de-cision against the shift change in mid-June, and thereafteraltered its position in favor of the change after the filingof the Union petition All of these events took place sub-sequent to the advent of the Union campaign3The alleged shortened overtime on 23 Augusta Summary of the evidence,Respondent often worked overtime in order to satisfyproduction requirements and customer needsOn 20August, it announced that overtime would be workedthe following Saturday, 23 August The third shift wouldwork normal hours beginning Friday night but on thefollowing day, Saturday, the first and second shiftswould work only 6 hours beginning at 6 am and 12noon, respectivelyThe stated purpose was to allowsecond-shiftemployees to attend the Giles CountyFair, i 8 an annual community undertaking which endedon Saturday18GC Exh 4Betty Jean Hayes, an employee, since 1981 whoworked on the second shift, testified that she had workedsome prior Saturdays when the fair was being conduct-ed,and that her hours upon those occasions werenormal, i e, from 4.30 p in to 2 30 a in. Second-shift em-ployee Tim Pierce testified that he had worked Satur-days on six occasions during prior years when the fairwas being conducted and that his working hours werefrom 3 p m until 11-30 p inPlantManager Jared testified that in August 1983 hehad changed overtime on Saturday from a mandatory toa voluntary basis so that employees could attend the fair.This testimony is corroborated by a memorandum fromJared to employees at that time stating that the changewas made because of some employees' desires to attendthe fair 19 Jared averred that the Company supportedthe fair, a popular community event. Although the plantmanager could not recall other occasions on which hehad made accommodation to employees because of thefair,he and former Production Manager Clarence Smithtestified about the customary structuring of overtime topermit employees to attend various community eventsthroughout the years. Jared testified about the impor-tance the Company attached to support of the fair andother such events.b Factual analysisThe testimonies of Hayes and Pierce may be accurateHowever, they are not necessarily inconsistent withJared's testimony, supported by documentary evidence,that overtime in August 1983 was changed from a man-datory to a voluntary basis in order to accommodate em-ployee desires to attend the fair-Hayes and Pierce maywell have worked normal overtime hours that day on avoluntary basis, or may not have worked at all The doc-umentary evidence has probative weight, and I creditJared's testimonyThe General Counsel appears to argue that the 1983example should be discounted because Respondent thenchanged overtime from a mandatory to a voluntary basisrather than reducing total overtime hours 20 I do notconsider this to be a significant distinction because ineither event Respondent changed previously scheduledwork because of the fair Relying on the 1983 exampleand the many other instances in which Respondentchanged work schedules to accommodate employee de-sires to attend community events, I find that the 1986shortening of overtime hours did not constitute a depar-ture from prior practiceC Alleged UnlawfulStatements During EmployeeMeetings1.The complaint allegationsThe complaint alleges that, during various meetings on31 July and in August, Respondent threatened its em-ployees with loss of work and discharge because of theirunion activities, told them that their performance bonus19 R Exh 10420 G C Br p 20 MAREMONT CORPwould be reduced because of those activities, and statedthat it could not tell them how to recoup the bonus re-duction until after the electionAs indicated during thediscussion above concerning the $175 bonus, Respondentheld various meetings with employees in August.2The first speeches, on or about 1 AugustEmployee Sadie Hobbs worked on the first shift andtestified that she attended an employee meeting on 1August.Respondent's vice president Viars and PlantManager Jared were present.21 Viars spoke and told em-ployees that he was disappointed about theunionactivi-ties and the prospect of another election He said that hethought that the Union had been sent a clear messageduring the prior campaign. When members of the audi-ence smiled, Viars became upset, told employees to wipethe smiles off their faces, and said that it was nothing tolaugh about.According to Hobbs, Viars said that he had been con-sidering consolidation of Respondent's tool and die andrelatedoperations, theretofore conducted at variousplaces, at the Pulaski plant, and that this would possiblymean new equipment and employees However, Viarsadded, because of the possibility that the plant mightbecome unionized, he would have to reconsider thematter. If the plant had a strike it would interfere withoperations, and the Company could not allow that tohappen. Employee Robert Newton testified that duringan antiunion meeting which he attended, Viars for thefirst time talked about consolidation of the tool and dieoperations at Pulaski, but added that he would have to"rethink his thoughts" on this subject "because of whatwas going on in Pulaski."Although the testimonies of Respondent's witnessesdiffer from those of the General Counsel'switnesses, theformer had less recall of the speeches, while the latterare corroborated by a written copy of Viars' speeches onthis occasionAlthough the copy contains other material,such as the Company's need to be competitive, it alsocontains references to the tool and die consolidation sub-ject, as followsMy personal preference was to consolidate it allhere at Pulaski. I even went so far as to discuss thismove with the employees at another plant and letthem know that I was considering moving thatfunction here. Now, I don't know what to do. Afterall,once these functions are consolidated, then all ofthe production processes in the Company would bedependent upon the operation of this new part de-partment If it is shut down because of a strike orfor any otherreason,thewhole Company will beaffected I will have to consider all possible aspectsof this issue before I finalize a decision 22According to Viars, he told employees that the Com-pany had an opportunity to make an offer to NissanMotor Company for manufacture of McPherson strutsThe Company did not have enough capacity, but the21 The pleadings establish, and I find, that Viars and Jared were super-visors and agents of Respondent within the meaning of the Act12 CP Exh 817board of directors approved the expenditure of over $7million for necessaryequipment.However, Viars in-formed employees,Nissancarried little inventory,needed its products promptly, and Viars did not knowhow the unionpetitionwould be looked at by Nissan,which was also considering giving the order to a com-petitor of Respondent. The relevant portion of the copyof Viars' speech reads as followsOf course, since Nissan is looking for only onesource for its struts and shocks, it also is concernedabout its supplier being able to meet the deliveryschedules it establishesNow, if the union wins, cre-ates the possibility of a strike, I don't know what isgoing to happen to this deal I do know that sincethis petition was filed, Nissan visited Monroe yester-day and Monroe has quoted them a lower price.I suppose you can see why I said at the outsetof my remarks that this petition is a very big disap-pointment for me.23Numerous witnesses testified that Viars said essentiallythe same thing during a speech to second-shift employ-eesOne of them24 testified that Viars said that the em-ployees at another of Respondent's plants would wel-come the extra work if Respondent consolidated tool anddie operations at that plant I credit the General Coun-sel's evidence of the first- and second-shift speechesThird-shift employee Mike Hayes testified that Viarsmade the same statement during the third shift Viars,however, contended that Plant Manager Jared spoke tothird-shiftemployeesThiswas corroborated by Re-spondent's witnessWinfred Burnett The latter recalledthat Jared mentioned the fact that a union petition hadbeen filed, but denied that Jared said he would have toreconsider the consolidation decision because of thefiling.Because of the conflict in the evidence, I considerit insufficient to establish that Viars or Jared made thesame statementsto third-shift employees which Viarsmadeto the other two shiftsRespondent in fact did not conslidate its tool and dieoperation at the Pulaski plant, nor did it get the Nissancontract.3.The speeches on the cause of the decliningperformance bonusViars testified that during his 1 August speeches toemployees, he told them that, because of the union peti-tion and campaign,the Company would hold employeemeetings to explain its position, that these meetingswould reduce productivity, and that they would there-fore have a negative impact on the employees' perform-ance bonus Employee Lawrence Johnson testified thatat a later meeting in mid-August, employee Tracy Arm-strong asked Viars how employees could make up theperformance bonus being lost because of the meetings.Viars "sort of laughed and said he couldn't tell us untilafter the election, but there was a way we could make itup " Armstrong testified that she could not recall wheth-23 Ibid24 David Johnson 18DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDer Viars said anything about making up lost time I creditJohnsonOtherwitnesses25 testified thatRespondent'sVicePresident Ray Mack26 told employees at a meeting inmid-August that their performance bonus would godown because of the meetings the Company was con-ductingI credit the General Counsel's essentially uncontradict-ed evidence.Some of Respondent's witnesses agreed that at otheremployee meetings for other purposes such as trainingand safety, employees were not informed that their at-tendance at those meetings would reduce their perform-ance bonus Respondent sought to explain this by intro-ducing evidence of the various factors utilized to deter-mine productivityOne of the factors was a mathemati-calfraction inwhich the numerator was the timeplanned to meet a production goal and the denominatorwas the actual production time This was called a pro-ductivity index. The more time actually spent in produc-tion increased the denominator and thus decreased thevalue of the fractionThe amount of the performancebonus therefore went down. According to Respondent'switnesses, employee meetings which could be anticipatedsuch- as safety meetings were added in advance to theplanned . time needed for production (numerator) - andoffset the actual time in these meetings (denominator).These meetings therefore did not affect the productivityindexUnplanned meetings such as meetings to presentthe Company's position on the Union could not be incor-porated into the formula in advance and therefore had anadverse effect on the productivity index and the bonus.Respondent issued a monthly report to its employeeson the productivity bonus. In the July report it told em-ployees that there would probably be a drop in produc-tivity the following month "due to the .meetingsconcerning the union election," and in the Augustreport said that "[t]he recent NLRB election did take itstollon the productivity results "2,7 This is consistentwith Respondent's position that "unplanned" meetingscould not be programmed in advance into the productiv-ity indexHowever, on 4 September Respondent re-ceived a citation from the Tennessee Department ofLabor for failure to provide information on hazardouschemicals to its employees as required by state and Fed-eral lav',28 and thereafter held employee meetings inSeptember and October to correct this deficiency Re-spondent's violation of law, the subsequent citation on 4September, and the following employee meetings couldscarcely have been planned in advance when the 1986budget was structured. However, there is no evidencethat employees at the chemical training meetings weretold that their attendance would adversely affect theirproductivity index, and the bonus reports for Septemberand October make no mention of the employee meetingsin those months 2925 Roger Shaw and Mike Hayes26 The pleadings establish,and Ifind, that Ray Mack was a supervisorand an agentof Respondent within the meaning of the Act24GC Exh 1428GC Exh 2329 G C Exh 144Viars' speeches to employees on 27 Augusta Summary of the evidenceRespondent held employee meetings on all shifts on 27August, 2 days before the election Company PresidentPond, Vice President Viars, and Plant Manager Jaredaddressed the employees Employee Sadie Hobbs testi-fied that Viars spoke to all first-shift employees at thefirst-shiftmeeting He told them that the only employeeswanting a union were those who did not want to work,that he was "tired of the little group on the side of theroad . . and the little bunch inside," and that "they wasgoing to be gotten rid of once and for all." EmployeeRobert Newton affirmed that Viars said he was going tosend a "message" to those employees who would preferto stay home and receive their checks He had been"fooling with the Union for four years," and was going"to get rid of the ones off the side of the road and a fewin the plant " Employee James Roberts testified thatViars said he was "going to get rid of the ones on theroad and what few organizers they had on the inside "Employees Clifford Brown, Richard Rose, and BettyJean Hayes gave similar testimonyRespondent's witnesses were asked leading questionson whether Viars threatened to discharge employees,and denied that he did so.Respondent introduced a document which, it argued,was a copy of the written speeches containing almost ev-erything that Viars- said to the employees. The speechcontains statements against the Union. Although it refersto a "small group of outsiders" and a "small group of in-siders," there is no specific threat to discharge them inthewritten speechThe document consists of threeletter-sizedpageswith double-spaced type, a partialfourth page, and contains not over 800 words 30Viars contended that he read the speech word forword, and said nothing in addition except to remark onhow good it looked to see members in the audiencewearing garments with the Company colors (red andwhite).Various witnesses testified that, except for theseopening remarks, Viars spoke from behind a podium, andfrequently looked down as he was speaking Some wit-nesses asserted that they saw papers in front of ViarsThe testimonies of the witnesses varied about thelength of Viars' speech Viars himself contended that hedid not speak for over 10 minutes This estimate is con-tradicted by all of Respondent's other witnesses who tes-tified about the matter .31 Their estimates ranged from 10to 15 minutes to somewhere between 15 minutes and anhour.Mike Smith affirmed that he was "sure" that Viars'speech took more than 15 minutes, while GeraldineHughes asserted that it took "every bit" of 15-20 min-utes, perhaps more. This is consistent with the testimonyof the General Counsel's witness, Richard Rose, whostated that Viars made a "rather lengthy" speechao R Exh 7831 Verna Owens, Mike Smith, Geraldine Hughes, Phillip Russell, Rich-ard Long, and Sarah Hargrove MAREMONT CORPb Factual analysisCreditingRespondent'switnesses, I conclude thatViars spoke for at least 15 minutes. Since the printedspeech contained not more than 800 words, Viars wouldhave had to be speaking at less than 55 words perminute, or less than one word per second, if he confinedhis remarks to the printed text of the speech This rate ofspeed is not characteristic of human speech, and is moreakin to that of a mechanical robot If the higher time es-timates of the length of the speech are accurate, Viars'rate of speech was even slower Based on my observa-tion of Viars on the witness stand and my hearing histestimony, I find that he spoke at a substantially fasterpace than that indicated by this analysis. Accordingly, Iinfer that he made more statements than are indicated inthe written speechIcredit the essentially consistent accounts of Viars'speeches presented by the General Counsel's witnessesand reject the denials by the Respondent's witnesses thatViars threatened employees with discharge. The re-sponses of the latter witnesses were elicited by leadingquestions, and the answers were largely conclusory innatureSome of Respondent's witnesses appeared to contendthat Viars was merely saying he wanted to get rid of theUnion, not any particular employee This interpretationisnot persuasive in light of Viars' statements that he in-tended to get rid of the "little group on the side of theroad" and "what few organizers they had on the inside "These statements clearly refer to individuals, not merelyto the Union as an entity As noted, the written speechmakes specific reference to "groups" of "outsiders andinsiders "Itherefore find thatViars told employees on 27August that he intended to get rid of employees on theroad-an obvious reference to union adherents engagedin handbilling-and to organizers for the Union withinthe plantD The Alleged Unlawful Statements of Supervisors toIndividual Employees1Alleged statements of Supervisor Bud Howella Summary of the evidenceThe complaintalleges thatvarious supervisors32 di-rectedunlawful statementsor coercivequestions to em-ployees Supervisor Bud Howell is alleged to have en-gaged in unlawful interrogation.Employee Lawrence Johnson testified that, about aweek before the election was ani.ounced, i e , shortlybefore 4 August, Supervisor Howell asked him whetherthere was going to be an election Johnson replied thathe did not know and had not attended any union meet-ingsHowell responded that he thought another employ-ee,Pete Thorne, had informed Johnson about an elec-tionHowell testified that he had heard that Thorne was32 Bud Howell, Woodrow Hastings, W C Wells, James Brewer,David Wilburn, Don Story, and Robbie Barnes The pleadings establish,and I Find, that the foregoing individuals were supervisors and agents ofRespondent within the meaning of the Act19a union supporter Johnson had not participated in anyunion activities, worn any union insignia, or informed su-pervisors about his union sympathies Supervisor Howellagreed that he talked to Johnson every night but deniedthat he ever discussed the Union with himThe complaint also alleges that Howell interrogated anemployee concerning the latter's union sentiments byasking him whether he wanted a "Vote No" hat TheCompany had procured such hats as part of its electioncampaign material 33Employee Roger Shaw attended several union meet-ings, but did not wear any union insignia or communi-cate his union sympathies to supervisors SupervisorHowell testified that he was unaware of Shaw's unionsympathiesShaw testified that about 2 weeks before the election,he approached Howell's desk with a completed workorder. The desk faced a wall, and Howell was seated atit.Behind him was a 3-wheel work cycle with a boxcontaining "Vote No" caps The box had two flaps ontop, one of which was open Shaw opened the other flapand looked at the caps Howell, who had been complet-ing another work order for Shaw, turned, saw him look-ing at the caps, and asked whether he wanted one"Sure," Shaw replied, and then received a capAccording to Howell, when he turned from his desk,Shaw already had a hat in his hand, and Howell askedhim whether he wanted one Shaw denied that he hadpicked up a hat before being asked by HowellbFactual analysisJohnson and Shaw were both employees of Respond-ent at the time of their testimonies The Board has con-cluded in similar circumstances that such testimony is en-titled to considerable weight since it is unlikely to befalsewhen it is adverse to an employee's pecuniary inter-est, such as preservation of his job.34 Because of thisfactor, and because Johnson and Shaw impressed me asmore trustworthy witnesses than Howell, I credit theirtestimonies I conclude that Respondent did not knowthe union sympathies of either of them2Alleged statements of Supervisor WoodrowHastingsa Summaryof theevidenceThe complaint alleges that Supervisor Woodrow Hast-ings interrogated employees concerning their union senti-ments and threatened them with plant closure if theUnion won the forthcoming election Employees TimPierce and James Rose testified that,approximately aweek before the election,Hastings approached them attheirwork stationsHe asked how they thought theUnion looked,and Pierce replied that it was going to bea close electionHastings asked why they wanted theUnion, and Pierce replied that the employees wanted33 G C Exh 12 The caps havea legend reading,"Let'sDo ItAGAIN VOTE NO [Xl"34Bohemia, Inc,266 NLRB761, 764 fn 13 (1983),Southern Paint &Waterproofing Co,230 NLRB 429, 431 fn 11 (1977)7 20DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDbetter wages and benefits.Hastings then said that if theUnion won the election, the employees would not have ajob within 2 weeks and that he, Hastings,would also beout of a job.The Company would close the plant andmove it elsewhere.Hastings agreed that he approached Pierce and Roseand had a conversation with them about a week beforethe election.However, the supervisor denied that theUnion or the election was mentioned,that he inquiredabout them,or that he said anybody would be out of ajob if the Union won the election.Indeed,Hastingsclaimed Pierce and Rose were in a conversation aboutthe closing of another plant(Swan Hose)and askedHastings whether Respondent's plant at Pulaski could bemoved.Hastings testified that he replied any place couldbe moved and agreed that he said Respondent's plant (atPulaski)could be closed in 2 weeks.In response to anemployee inquiry,the supervisor said that it would possi-bly be moved to Chickasha(another of Respondent'splants).Hastings recalled that a film about the closing ofthe Swan Hose plant had been shown at an employeemeeting during the election campaign.b.Factual analysisHastings'admissions that he said the Pulaski plantcould be closed in 2 weeks,and possibly would bemoved to another location where Respondent alreadyhad a plant, constitute tacit corroboration of Pierce's andRose's testimonies.The latter were truthfulwitnesseswith greater recall of this conversation than Hastings,and, accordingly,I credit their accounts of it.353.Allegedstatements of Supervisor Robbie Barnesa.Summary ofthe evidenceThe complaint alleges that,on or about 2 September,Supervisor Robbie Barnes told an employee that employ-ees should be discharged because of their union activi-ties.Employee Jim Brown testified that the day before theelection,he had a conversation with Supervisor Barnesin the aisle.The latter said that she had heard that em-ployee Tim Pierce had gone to the office to talk to PlantManager Jared.Brown replied that he did not know thedetails, but that Pierce had made a mistake in talking toJared,that it was the worst thing he could have done be-cause he "couldn'tget nowhere."According to Brown,Barnes agreed that Pierce should not have spoken toJared.Pierce's parents had worked at the plant and had"been real loyal to the Company."Pierce was a "kind ofa disgrace"because he was involved in union activities.Pierce would be lucky if Jared did not fire him, and, ifBarnes had her way, she"would go ahead and dischargehim and all these other people for pushing the union realstrong.36 Brown underwent extensive cross-examinationse Rose also testified that Hastings said the Company would not sign acontract with the Union even if it won the election There is no suchallegation in the complaint,and Respondent moved to strike that portionof Rose's answer Although I find it unnecessary to grant the motion, Igive no weight to that portion of Rose's testimony96 Page 1503 of the transcript is hereby corrected so as to insert theword"she" in line 21 between the words"well," and"said," and in lineduring which he was asked the leading question whetherBarnes spoke to him about Pierce on September 2nd.Brown answered affirmatively,but, on being challenged,agreed that he could not remember the exact date.37Supervisor Barnes testified that she had a conversationwith Brown about another employee's conversation withPlantManager Jared.The conversation took place "rightafter the election,right before, sometime around theelection."According to Barnes,she was talking with an-other employee when Brown approached and said thatemployee Tim Pierce had gone to the office to protestPlantManager Jared's "cussing"athim by using theword"bullshit."Barnes testified that she told Brown thatuse of this word did not constitute"cussing."She alsotold Brown that Pierce's parents had been "good work-ers" at the plant for years.Barnes averred that it wasBrown who then said,"If I was Ben Jared. ..I'd kickhis ass out that front door."Barnes contended that shereplied to Brown, "That's the difference in you and BenJared." The supervisor denied any mention of the Unionand denied the other statements attributed to her byBrown.b.FactualanalysisBrowntestifiedwithout contradiction that he partici-pated in union activities during a prior campaign in 1985and thenbelieved that thoseactivitieswere being sub-jected to Company surveillance.Accordingly,Brown de-cided to remain"silent" and"neutral"during the 1986campaign in order tokeep the Company "off (his) back"and keep it from "interrogating me, harass me (sic), stuffof that sort." This tacticwas successful until SupervisorBarnes offered Brown a CompanyT-shirt."If I didn'tput on the shirt and wear it,"Brown testified, "shewouldswear up anddown I was strongly for theUnion."Barnes' admissions that she talkedwithBrown aboutthe Pierce-Jared conversation and that thework recordof Pierce'sparents was discussed constitute partial cor-roboration of Brown'stestimony. It isunlikely thatBrown,a union supporter at leastin 1985, would havetold a supervisor thathewouldhave fired Pierce forprotestingto theplantmanager.Brown's contention-that he toldBarnes that Pierce had made a mistake be-cause the protest toJared would not doany good-is in-herentlymoreprobable.Further,Brownhad a moretruthful demeanor than Barnes.Accordingly,I credit hisversionof this conversation,and reject Barnes' accountwhere it differs fromBrown's.I further find thatthe conversationtookplace on theday beforethe election.Thiswas Brown's testimony ondirect examination and neither his answers to leadingquestions on cross-examination nor Barnes'contradictory23 between the words"And," and"said."It is apparent from the contextof this reported testimony of Brown,and from his other testimony, thatBrown was attributing the reported statements to Barnes99 Brown also testified that,about 2 weeks before this asserted conver-sation,Barnes solicited him to wear a pro-Company T-shirt.He wore itfor a short time, then took it off,and Barnes asked him the reasonBrown replied that it was too hot This incident is not alleged in thecomplaint. MAREMONT CORP.assertionsabout the date have probative value equal toBrown's initial answer.4.Allegedstatementsof Supervisor Don Storya.Summary of the evidence(1) Alleged conversation with John BrownThe complaint alleges that Supervisor Don Story en-gaged in unlawful interrogation of an employee, in-formed said employee that employees would be dis-charged because of their union activities,interrogated an-other employee by offering her a shirt with an antiunionslogan, and impliedly threatened her with unspecified re-prisals because of her union activities.Employee John Brown testified that Supervisor DonStory approached him at about 4 p.m. on the day of theelection and asked him about the outcome of the elec-tion.Brown replied that "it looks like it's going to be awinner this time." Story said that he had heard thatBrown was on the "other side" this time and had worn a"Vote No" shirt. Brown replied that he had worn theshirt.Story told Brown that he had asked employeeThomas Gibson about Brown's union sentiments, andthat Gibson had replied that Brown was"alright and onthe right side."However,Brown contended,Story saidthat he wanted to ask Brown himself.The latter repliedto Story that he was "for the winning team this time."Story asked how many people were goingto be "on theside of the road next Tuesday," and Brown replied thatthat depended on how many employees the Companywanted to discharge.38Supervisor Story testified that he had a conversationwith Brown on 28 August,the day before the election.According to Story, Brown approached him and askedwhether Story had seen all the people on the road intothe plant who were supporting the Union. Story toldBrown that he had not seen anybody and that ended theconversation.Story denied asking Brown about theresult of the election or saying that he had heard thatBrown was on the "other side."He also denied askingBrown how many employees would be on the side of theroad "next Tuesday,"denied using the word "dis-charge," and denied telling Brown that he had askedThomas Gibson about Brown's union sentiments.Gibsontestified and denied that Story asked him how Brownwas going to vote.According to Gibson,Brown ap-proached the former a few days after the election andsaid that Story had told Brown"that night of the elec-tion" that somebody,apparently Gibson and Story, knewhow Brown was going to vote.Gibson testified that hetold Brown he did not have the conversation with Storyand that he attempted to get Brown to talk to the super-visor, but that Brown declined.39as On cross-examination,Brown testified that he felt"intimidated" byStory's questions,and felt that the supervisor was "deliberately trying tofind out if(he) was going to vote for the UAW or. . .the Company."Respondent sought to elicit testimony from Brown that,in his pretrial af-fidavit,he stated that the Company did not try to intimidate him.Brown's answer to these questions were inconclusive.The affidavit itself,R. Exh 31,was identified but not introduced into evidence.99 Gibson's account of the asserted conversation with Brown is gar-bled, and the summary above sets forth its most probable meaning21(2) Alleged conversation with Davidia SandersonDavidia Sanderson was the daughter of one of the al-leged discriminatees in this case(Margaret Sanderson).She was on the Union's in-plant organizing committeeand solicited employee signatures on authorization cards.Davidia Sanderson testified that in about mid-August,Supervisor Story, wearing a red T-shirt,approached herin her work area and asked where her shirt was.40 Davi-dia Sanderson replied that she did not have one, andStory asked her whether she wanted one. Davidia San-derson answered that she did not want a shirt.Story re-sponded that it would take a few minutes for him .to getone, and Davidia Sanderson again said that she did notwant one.Story said,"You'remessing up and you knowyou're messing up."4 iStory agreed that he had a conversation with DavidiaSanderson on 28 August, i.e., the day before the election,and that he was wearing a"VoteNo" T-shirt. He hadbeen wearing one for several days.Story-initiated theconversation,and it concerned end-of-month inventoryproblems.According to Story, Davidia Sanderson com-mented that Story had his red T-shirt on again and thesupervisor replied that there were "plenty"of them inthe personnel department. That ended the conversation.Story denied asking Davidia Sanderson whether she hada T-shirt,denied offering her one, denied telling her thatshe was "messing up," and denied threatening her.b.Factual analysisBrown's testimony is partially corroborated by Story'sadmission that he had a conversation'with Brown theday before the election.As set forth above, Brown wastrying to remain silent during the 1986 campaign becauseof his belief that his 1985 union activities had been sub-jected to Company surveillance. His answers to Story'sasserted inquirieswere ambiguous,probably for thisreason.It is highly unlikely that Brown, in these circum-stances, would have initiated a discussion with a supervi-sor about employee support for the Union-as Storycontended. It is more probable that Brown's 1986 unionsentiments were unknown to Respondent and thereforemore likely that Story inquired about them.Gibson'sdenial that Story in fact asked Gibson about Brown'sunion sentiments is a collateral matter and does directlyaffect the issue of what Story said to Brown. In anyevent, the garbled nature of Gibson's testimony does notinspire confidence in its veracity.Brown was Respond-ent's employee at the time of his testimony,and it istherefore unlikely that that testimony was fabricated.4240 The Company distributed red T-shirts as part of its campaign mate-rial.4' Davidia Sanderson executed two pretrial statements which were in-troduced by Respondent. In a statement submitted to the Union,she re-cited that Story asked her whether she wanted a shirt,that she refused,and that Story said "You know you're messing up " In a statement sub-mitted to the Board,Davidia Sanderson set forth the details of the con-versation substantially in accordance with her testimony.She added thatStory was referring to a "Vote No"shirt because he "grabbed" at theone he was wearing when asking her where her shirt was. R. Exhs 12(a),(b).42 Supra, fn 34 22DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDFurther, Brown was a more truthful witness than Story.Accordingly, I credit his testimony that Story made theinquiries to him which Brown recited and asked howmany employees would be on the side of the road "nextTuesday," i.e , after the electionDavidia Sanderson's testimony was partially corrobo-rated by Story's admission that he had a conversationwith her the day before the election, and that he initiatedthat conversationDavidia Sanderson was on the in-plantorganizingcommitteeanddistributedauthorizationcards It is improbable that she would have made refer-ence to an antiunion T-shirt being worn by a supervisorFurther, she was an employee of Respondent at the timeof her testimony43 and was also inherently more crediblethan StoryAccordingly, I accept her testimony thatStory twice offered her a Company T-shirt, and, whenshe refused, told her that she was "messing up"and knewit.5Alleged statements of Supervisor David WilburnThe complaint alleges that Supervisor David Wilburnthreatened employees with discharge because of theirunion activitiesElizabeth Gardner was the wife of one of the allegeddiscrimmatees in this case (Gary Gardner) As set forthhereinafter,Gary Gardner was discharged on about 24SeptemberMrs Gardner testified that on 12 August sheplaced a production report on SupervisorWilburn'sdesk.There were some buttons on the desk that said"Vote No-Keep out, the UAW " Wilburn suggested toMrs Gardner that she take one, and, after she initiallydeclined, the supervisor suggested that she give one toher husband According to Mrs Gardner, Wilburn wasjoking at this time This incident is not alleged to be vio-lative of the ActMrs Gardner also testified that she had another con-versation with Wilburn on 27 August, 2 days before theelectionWilburn said, "I know you'll do right Fridaywhen they go up to have the election," and Mrs Gard-ner replied, "Yeah, I'll go in there and vote right " Wil-burn then responded, "You don't want to come up firedjust like your husband," and Mrs. Gardner replied thatshe did not want to be fired because she needed her job.Although Gary Gardner had not been discharged at thistime, he had received warnings from the Company Oncross-examination,Mrs Gardner stated that she did notconsiderWilburn's statement on 27 - August to be athreat-"ain'tnobody threatenedme," the witnessaverred.Wilburn testified that he and MrsGardner werejoking during the 12 August conversation about the but-tons but did not testify about the asserted conversation 2days before the election. Since Mrs Gardner was a cred-iblewitness, I find that Wilburn made the statements toher on 27 August which she recited in her testimony43 Supra, fn 346.Alleged statements of SupervisorJames Brewera Summary of the evidenceThe complaint alleges that Supervisor James Brewerinterrogated an employee concerning his union senti-ments by offering him a hat bearing an antiunion sloganand impliedly threatened the employee with unspecifiedreprisals because of his union activitiesUnlike the Company's campaign material referred toabove, the hat in this instance had been available to em-ployees prior to the advent of the union campaign andwas associated with a management attempt to inculcateemployee concern for productivity and quality perform-ance The hat had the words "I Care" on it and was inthe Company colors of red and white There was abun-dant evidence about the "I Care" hats In general, theywere given to employees who went to the front officeand asked for them Employee Sadie Hobbs testified thattherewas a leaflet advising employees to come to theoffice if they wanted an "I Care" hat, although Hobbsalso said that she had seen Plant Manager Jared carryingsome in the plantCliff Brown testified that he was a Company employeeuntil 15 September He engaged in union handbilling andstated that his sentiments in favor of the Union werewell known Brown testified that 2 days before the elec-tion, he saw Supervisor James Brewer hand out "I Care"hats to other employees On cross-examination, Browntestified that there were six such employees and gave thenames of five of them 44Brewer then approached Brown during worktime, saidthat the cap Brown was wearing looked dirty and of-feredBrown an "I Care" hat Brown answered "Nothanks, I'll just get it dirtyGive it to someone else"Brewer replied that he respected Brown's decision andthat this would not affect their friendship "After this isallover," Brewer also told Brown, "I'm going to workon you." Brown in fact had had a friendly relationshipwith Brewer for some time Employee Sadie Hobbs testi-fied that she saw Brewer with "all these I Care" capsbefore the election. Hobbs could see Brown's workplacefrom her own station, and testified that she saw Brewerapproach Brown and appear to offer him a cap Brown"shook his head 'No"', and did not take one Hobbs didnot hear what was saidBrewer denied that he had "I Care" caps at his deskIf an employee asked for one, he would go to the plantmanager's office and get it Brewer also denied givingsuch caps to all but one of the employees partially identi-fiedby Brown on cross-examination 45 The only em-ployee to whom he gave a cap46 specifically asked for it.This was Company policy, according to Brewer44 Billy Pope, Danny Barnett, Willie Mason, "George," and a ladynamed "Brown " The name "Lillie" as it appears in line 5 on page 356 ofthe transcript is hereby corrected to read "Billy "45 Brewer denied giving caps to Will Mason, Danny Barnett, or BillyPope He identified Lenore Brown as the only female in his departmentwith that last name and denied that he gave her a cap46 George Currin MAREMONT CORP23Brewer also denied offering an "I Care" capto CliffBrown,denied having a discussion with him about suchcaps,and denied telling Brown that he was going to"work,on" him after the election. Brewer testified thathe had heard a rumor that Brown was "gung ho"for theUnion and knew that Brown had been a union observerat the election.Brewer also testified that Brown wasfired after the election and that he,Brewer,participatedin the discharge decisionb Factual analysisBrown was corroborated by Hobbs both on the issueof whether Brewer carried "I Care" hats in the plant andwhether he offered one to Brown Hobbs also corrobo-rated Brown's testimony that he refused the offer BothBrown and Hobbs appeared to be more truthful thanBrewer and I credit their consistent testimonies on theseissuesIalsocreditBrown's testimony that he sawBrewer offer or hand out hats to other employees in ad-dition to Currin.It is unlikely that Brewer offered a hat to Brown with-out saying anything I credit Brown's testimony thatBrewer told him that he respected his decision, that itwould not affect their friendship, but that Brewer would"work on" Brown when "this (was) all over 11477Alleged statement of Supervisor W C WellsThe complaint alleges that SupervisorWells on 20August instructed an employee not to talk to other em-ployees about the Union As more fully described herein-after,Gary Gardner had two conversations with Super-visorWells on 20 August which preceded a warninggiven to Gardner As later indicated, I credit Gardner'stestimony that, during the second conversation-afterGardner had complained to Wells that two employeesand another supervisor were arguing with him againstthe Union on working time-Wells replied that these in-dividuals had the right to talk against the Union withGardner any time they wanted to, and that Gardnershould keep his mouth shut and not talk to anybodyUnder these circumstances, it is clear that Wells orderedGardner not to talk to other employees about the UnionE The Allegedly Unlawful Discipline of GaryGardner1The complaintallegationsThe complaint alleges that Respondent issued a verbalwarning to Gardner on 23 April and restricted his move-ments within the plant, issued written warnings on 6June and 20 August and again restricted his movementwithin the plant, and discharged Gardner on 24 Septem-ber-all because of his union activities"It is undisputed that Brown was discharged after the election andthatBrewer participated in the discharge decisionOn the basis ofBrown's testimony that he was an employee until 15 September, 1 inferthat this was the date of discharge There is no complaint allegation thatBrown's discharge was unlawful and the discharge is relevant only to theextent that it throws light on the alleged violations2Gardner's employment history and unionactivitiesGardner had worked for the Company about 13 yearsat the time of his discharge. He started working for theCompany in 1973 and was terminated on 24 September,13 years later Supervisor Pruitt testified that Gardnerwas "talking union" in 1985, and had a disagreementwith another employee about it Gardner participated inunion handbilling beginning 1 June 1986, attended unionmeetings,made home visits to employees on behalf ofthe Union, and was a union observer at the election. Atan employee meeting on 19 August conducted by Com-pany Vice President Viars, Gardner asked eight or ninequestions and was then told that Viars would not answerany more from Gardner Plant Manager Jared character-ized them as "obnoxious-type" questions.3.Respondent's disciplinary rules and theirinterpretationRespondent asserts that Gardner was disciplined be-cause of violation of rules on discipline Its employeehandbook states three types of corrective action-verbalwarnings, written warnings, and discharge Verbal warn-ings are normally given for initial, minor infractions ofCompany rules A written warning is given after repeat-ed violations or violations of a more serious natureWrit-tenwarnings are valid for 6 months, but thereafter areconsidered to be inactive Three active written warningswithin a 6-month period warrant discharge. Although awritten record may be made of a discussion, it is notconsidered to be a "written" warning unless a "standardWritten Report of Conduct is used "48Respondent's supervisors testified about these rules,but the results are not entirely clear Supervisors BruceLandtroop andWalter Pruitt asserted that somethingcalled "counseling" precedes the first disciplinary step ofa verbal warning. Pruitt said that he would normally"caution" or "talk" to an employee seen violating theloitering rule. Personnel Director Fleming appeared tosay that counseling and a verbal warning were the samethingAll supervisors agreed that only repeated or habit-ual conduct warranted a verbal warning Fleming con-tended that supervisorswere required to documentverbalwarning, but Supervisor Pruitt testified that hewas not required to do soAs explicated above, the Company's written rulesspecify that a written warning expires in 6 months Su-pervisors Pruitt and Grigsby asserted that this expirationpolicy did not apply to verbal warnings, but PersonnelDirector Fleming testified that it did applyAfter 6months, according to Fleming, both verbal and writtenwarnings "became ineffective in terms of the disciplinarysystem "Fleming contended that there should normally be twoor three verbal warnings before a written warning, andGrigsby appeared to say the same thing, but Pruitt as-serted that there was no set number of verbal warningsbefore a written warning was justified48 G C Exh 7 at 28 24DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD4.The rulesagainst loitering or wasting time andtheir applicationa.Summary of the evidenceSeveral of Respondent's published rules prohibitedwasting time or loitering, roaming, visiting in other de-partments, or interfering with the work of other employ-ees 49 Gardner's asserted violation of these rules, particu-larly in connection with break periods, constitute part ofRespondent's rationale for the discipline administered toGardnerThere were two types of breaks, a 10-minute breakand a 30-minute break for lunch and supper. Employeeswere permitted to take breaks in the cafeteria, outsidethe building, or in any department which was also onbreak The beginning of break periods was announced bya buzzer or horn. The end of the 10-minute breaks wasannounced by the horn, and employees were expected tobe back at their work areas within a reasonable timethereafterWith respect to the lunch or supper break, thehorn sounded five minutes before the end of the break,and employees were expected to be at work when asecond horn soundedThere was evidence concerning the application or fail-ure to apply these rules to other employees Gardner tes-tified that in August he saw employee Stanley Birdsongin the parking lot "after the horn had blowed" signalingthe end of the lunch period at 12.30 p.m. The witnessalso affirmed that he saw employee Faye Randolph leav-ing the cafeteria at 12 30 p.m and running past her fore-man Gardner contended that he had seen three employ-ees50 leaving'the cafeteria after 12.30 p m "on many oc-casions " He also testified that he saw two employees 51talking for several minutes with a management officialwho was not their supervisor "after the buzzer hadblowed." Ronnie Thomas, a company employee at thetime of his testimony and one of the employees identifiedby Gardner, partially corroborated the latter's testimony.Thus, Thomas testified that he and other employees re-mained in the cafeteria a short time after the "12.30buzzer" about two or three times a week SupervisorWalter Pruitt ate there, according to Thomas. JamesRoberts gave similar testimonySeveral employees testified about the activities of IvanHughes, a leader of an employee antiunion movement.Although this evidence does not pertain to break peri-ods, it relates to the rules against loitering, roaming, orwasting timeAccording to Ronnie Thomas, IvanHughes was a materiel handler who normally transport-ed equipment with a forklift or other device Thomas as-serted that he saw Hughes talking to employees duringAugust two or three times weekly without his equip-ment Roger Shaw, a company employee at the time ofhis testimony, affirmed that during the month before theelection, he saw Ivan Hughes walking through the plantin different departments "working occasionally," but oth-erwise "walking, talking " Shaw stated that Hughescame to Shaw's department during work time and gave49 R Exh 38, sec II50 Harold Hughes, Ronnie Thomas, and Larry Johnson51 Larry Johnson and Harold Hughesthe supervisor (Bud Howell) a document containing anewspaper advertisement placed by the "Maremont Em-ployees for Right to Work, Ivan Hughes, Treasurer."52Sadie Hobbs testified that she normally saw Hughes inher area only "very occasionally" 'However, duringAugust,Hobbs saw Hughes in her department two tofive times every day He talked to employees duringwork time and tried to get them to accept "Vote No"pins.Hobbs saw one employee shake her head as a refus-al to accept the pin. Employee Lawrence Johnson gavetestimonysimilarto that of Thomas, Shaw, and HobbsRespondent submitted the testimony of Production Su-pervisor Don Dunnavant who was recalled for addition-al testimonyThe General Counsel and the ChargingParty objected to the recall and I sustained the objectionThereafter,Respondent presented an offer of proof inquestion and answer form. In its posthearing brief, Re-spondent urges me to reconsider my rejection of Dunna-vant's testimony 53 I hereby reverse my exclusionaryruling and receive Dunnavant's statements as evidence ofrecord.Dunnavant averred that Ivan Hughes was a first shiftexpediter and denied receiving any complaints abouthim Hughes' job required him to go to various depart-ments and talk to employees Dunnavant denied seeingHughes distribute antiunion material in work areas butagreed that he may have done so without Dunnavant'sknowledge. Dunnavant originally denied knowing thatHughes was "pro-Company" but later admitted knowingthis.Charles Beecham, a former employee who worked inRespondent's maintenance department, testified that theemployees in that department customarily went to therestroom to wash up prior to the buzzer announcing abreak period. These departures were as much as 5 min-utes before the beginning of the break period On 19September, SupervisorWilliamMurray told employeesto discontinue this practice and wait for the buzzer.However, four employees54 continued their former prac-tice but were not warned or otherwise disciplinedMain-tenance Supervisor Murray testified that if another su-pervisor told him an employee was leaving early for abreak,Murray would give the employee the equivalentof a verbal warning On the other hand, Murray alsocontended that employees sometimes had to wash upduring normal working time if they had something"greasy, nasty, or dirty" on their hands No special per-mission was required for these departures from break pe-riods, there was no specific time limit, and the Companyhad no published or verbal rules on the subject Murraydid not deny telling employees on 19 September to dis-continue this practice of deny that infractions continuedthereafter without the administration of disciplineRespondent submitted testimonial and documentaryevidence of instances where supervisors issued verbal52 G C Exh 13sa R br 40, fn 4954 Beecham named three employees-PatKincaid,Marlon Johnson,and Ricky Stevenson MAREMONT CORPwarnings to employees for wasting time 55 In many ofthese instances, the employees were observed committingthe infractions several times before the first warning wasissued.Thus, Supervisor Hastings testified that he ob-served one employee wasting time on four instancesbefore giving him a written warning, while two otheremployees committed three or four infractions before re-ceiving a written warning Supervisor Landtroop identi-fied a document stating that he "talked with all employ-ees" in his department in April about being late after thelunch period 56 At the hearing, Landtroop asserted thathe talked separately about this matter with each one ofabout 30 employees in the department However, Land-troop also 'testified that less than half of the employeeswere "abusing" the rule They "sauntered back" or were"creeping along" rather than "walking briskly back " Nowritten warnings were issued Landtroop observed otheremployees committing violations without giving themwritten warningsFinally, three employees testified without contradic-tion about Company Vice President Viars' views of thebreak rules. Thus, Viars was meeting with third shift em-ployees and one of them asked for an additional breakperiodViars rejected the request. According to employ-eeMike Hayes, he said, "Let's face it, we know youleave five minutes early and come back five minutes lateand we don't say nothing about it" Employees Law-rence Johnson and Roger Shaw gave similar testimony.b Factual analysisIcredit the mutually consistent testimony of the Gen-eralCounsel's witnesses concerning the activities of IvanHughes and find that his principal activities during worktime for about a month before the election were to cam-paign against the Union in the plant. On one occasion, hesubmitted an antiunion document to a supervisor. Dunna-vant's testimony does not directly contradict the GeneralCounsel's evidenceI also credit the testimony of former employee CharlesBeecham, a truthful witness, that employees in the main-tenance department routinely left work prior to breakperiods in order to wash their hands Murray's testimonyon this subject is either contradictory or implausible Ifurther find, since Murray did not deny it, that he askedemployees on 19 September to stop leaving early forbreaks, but thereafter failed to discipline those who con-tinued the infractions.It is apparent and I find that on some occasions super-visors issued written warnings to employees for loiteringHowever, it is also clear that the rule was not enforcedrigorouslyThis is evident from my findings above andfrom Viars' statements to employees about the breakrules It is also evident from Hastings' admissions of thenumber of infractions he observed before "writing up"an employee Supervisor Landtroop's testimony about55 Some of the documentary evidence was rejected on the ground thatthe dates thereon indicated events too late to be relevant In its brief, Re-spondent urges that I reconsider this ruling on the ground that other par-tieswere permitted to submit evidence of alleged disparate treatmentduring the same time period Respondent's argument has merit Accord-ingly, I now receive Respondent's Exhibits 62 through 6756 R Exh 6125"talking" to every one of his employees is implausiblebecause he admitted that less than half of them werecommitting an infraction. Based on the testimonies of theGeneral Counsel's witnesses, I conclude that similar in-stances were simply overlooked by supervisors. Finally,recalling the prior discussion of Respondent's discipli-nary rules,57 it is obvious that the Company supervisorsdid not agree on the distinction between "counseling" or"talking" and a verbal warning, or the number of verbalwarnings which would justify a written warning, or thedocumentation of verbal warnings, or whether a verbalwarning expired in 6 months as did a written warning.5The warnings issued to Gary GardneraWarnings in the 1970sSupervisorPruitt testifiedabout severalwarningsissued to Gardner in the late 1970s, to wit, a warning in1976 for failing to get parts and standing around talking,one in 1979 in part for prolonged conversation and beingin other departments, and another in the same year fornot being in the work area at the end of a supper breakPruitt submitted asserted notes of these warnings 58bWarnings for "wasting time" in the 1980sSupervisor Pruitt testified that he issued a verbalwarning to Gardner on 29 October 1985 for reading aCompany bulletin board during work time without per-mission, and submitted an asserted note that he made ofthiswarning 59 Gardner denied that Pruitt said anythingto him Pruitt contended that employees were permittedto read the board only during nonworking time Heaverred that Company rules are posted on this boardPruitt also asserted that he gave Gardner a verbalwarning on 13 November 1985 for talking to other em-ployeeswhile getting a piece of equipment 60 Pruittagreed that employees are allowed to talk with one an-other as long as it does not interfere with work.Supervisor Pruitt testified that he gave Gardner averbal warning in January 1986 for not being at work bythe end of a lunch period,61 and Gardner corroboratedPruitt's testimonyPruitt also testified that he gave Gardner a verbalwarning on 23 April 1986 for talking on the telephoneduring working time without permission, and supporteditwith an asserted note made at that time 62 Althoughthe complaint alleges that this warning took place andwas violative of the Act,63 Gardner denied that Pruittsaid anything to him on that occasion and denied thatPruitt ever warned him about talking on the telephoneAfter reviewing his notes, Pruitt testified about admo-nitions he gave Gardner about interfering with the workof other employees He did this several times On 8 May,57 Supra, subsec 358 R Exhs 100, 101, 10319 R Exh 8960 Ibid61 Respondent submitted an asserted note concerning this incidentfrom a small notebook kept by Pruitt R Exh 9062 R Exh 8863 G C Exh 1(g), sec 19(a) - 26DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDPruitt issued a verbal warning to Gardner about uniondiscussions during working time. Asked whether he toldGardner to restrict his "union talk for breaks in non-workingareas."Pruitt answered, "Yes." Pruitt agreedthat he had issued verbal warnings in the past to otheremployees without issuing a written warning.c.The written warning on 6 June(1) Summary of the evidenceGardner's wife, Elizabeth, worked in the Company's"McPherson Strut" department. Gardner testified that,for about 2 years, he had been taking his afternoon 10-minutebreak visiting his wife in that department Ac-cording to Gardner, it takes about 2 to 3 minutes to walkfrom the McPherson Strut department to his work sta-tion.His customary practice was to leave when thebuzzer sounded ending the break period, and walk backto his work station. Gardner testified that his supervisor,Walter Pruitt, had seen him visiting with his wife on sev-eral occasions, but Pruitt denied knowledge of the prac-tice.Nobody ever told Gardner not to take a break intheMcPherson Strut department. Production Superin-tendent Grigsby agreed that it was permissible for him todo so.Gardner testified that he visited with his wife duringthe afternoon break period on 5 June and "followed hisusual practice." Production Superintendent Grigsby wasin the McPherson Strut department at the time. The de-partment has a computerized clock run from a centralcontrol.Grigsby testified that he started observing Gard-ner sometime between 2:15 and 2:20 p.m., the end of thebreak period. Gardner was talking to other employeeswhom Grigsby assumed to be McPherson Strut employ-ees.When the buzzer sounded ending the break period,these employees immediately returned to the McPhersonStrut assembly line 20 to 30 yards away. They took per-haps a minute to return. Grigsby agreed that Gardnerwas talking to these employees "right up until the bellrung."However, Grigsby contended Gardner did notleave the department until 3 minutes and 40 secondslater.Grigsby made no written note of this time span buttestified that he recalled it because he has a "terrificmemory " Since the McPherson Strut employees startedreturning to work immediately on the sounding of thebuzzer, the issue arose as to what Gardner was doing for3minutes and 40 seconds. According to Grigsby, Gard-ner was talking to other employees. "Other people canwork and he could still talk to them." Grigsby did nottestify specifically that Gardner walked 20-30 yards backto the assembly line to continue talking with McPhersonStrut employees returning to work After timing Gard-ner,Grigsby called the latter's supervisor,Walter Pruitt,and determined that he had not given Gardner permis-sion to be in the McPherson Strut department for 3 min-utes and 40 seconds.Grigsby testified that he had observed other employ-ees wasting time-the exact amount of which he did notrecall-and had reported it to their supervisors. Grigsbydid not determine whether the supervisors had issuedprior verbal warnings to the employees concerned Hadthe supervisors done so, Grigsby would have conducted"further investigation." In Gardner's case, according toGrigsby, he and Pruitt decided to take Gardner to thepersonnel office because they did not know whether hewould get a written warning. Although Pruitt suggestedthatGrigsby knew about Gardner's prior verbal warn-ingsbefore they arrived at the personnel office, Grigsbytestified that he did not know this fact before arrival atthe office.Gardner's case was the first one in whichGrigsby and a supervisor had gone to the personneloffice immediately after an employee committed an in-fraction.According to Grigsby, he and Pruitt met withpersonnel officer Bill Polly prior to 3:30 p.m. on 5 June.According to Pruitt, however, he met with Grigsbyand Polly on the morning of 6 June and the decision wasmade to issue a written warning to Gardner. Gardnertestified that he was called into the office at about 10a.m. on 6 June and was given a written warning.64 Ac-cording to Gardner, Pruitt then told him that he knewthe "position he was in," and that he was going to haveto keep a "straight line and follow the rules." Pruittdenied saying precisely this to Gardner. However, heagreed that he did tell Gardner that the latter would nothave any problems as long as he "followed the rules anddid his ,lob." Pruitt testified that Gardner was "very out-spoken for the Union," but denied that this was a factorin the written warning.Gardner observed to the supervisors that other em-ployees, whom he named, had been late from breaks onseveral occasions, and Grigsby said that he would checkitout.Gardner protested that he was being "singledout," and, according to his testimony, there was no re-sponse from the supervisors.(2) Factual analysisIcredit Pruitt's undisputed testimony about warningsissued to Gardner in the 1970s, and the one issued to himon 13 November 1985. I also credit Pruitt's corroboratedtestimony that he issued a verbal warning to Gardner on8 January 1986 about being late after a lunch period. Fi-nally, I credit Pruitt's admission that, on 8 May, he toldGardner to restrict his union discussions with other em-ployees to nonworking areas. I reserve decision on thedisputed evidence as to whether Pruitt gave Gardnerverbal warnings on 29 October 1985 or 23 April 1986.With respect to the written warning on 6 June, I con-clude that Gardner's established practice was to visit hiswife in the McPherson Strut department during theafternoon break, and that this did not violate any Com-pany rule. I do not credit Pruitt's assertion that he hadno knowledge of this practice. Although Grigsby's testi-mony about the 3 minutes and 40 seconds is not entirelyconsistent, Gardner did not deny it, and defended himselfby asserting that other employees did the same thing.64 The warning is set forth on a form entitled "Report of Employee'sWorkmanship and/or Conduct " It states that Gardner was "talking to anemployee in the McPherson department 3 minutes and 40 seconds afterthe break horn blew " The employee was told "to be back in the workarea in a reasonable amount of time after the break horn sounds" Aspace on the form inquires whether the employee had previously beenwarned for the same offense, and, if so, the date The indicated answer isaffirmative, but the only date give is 8 January 1986 G C Exh 9 MAREMONT CORP27Accordingly, I find that Gardner did not leave for hiswork station when the buzzer sounded ending the after-noon break period on 5 June.Inote the contradiction in Grigsby's and Pruitt's testi-monies as to the day they went to Polly's office to dis-cussGardnerWithout resolving this contradiction, Ifind that this was a departure from production superin-tendent Grigsby's past practiceHe normally left disci-pline for matters of this kind to the supervisors, and hisvisit to the personnel office with a supervisor was thefirst time he had ever done this immediately after a simi-lar infraction by an employee Although Pruitt tried tosuggest, that Grigsby knew about Gardner's prior verbalwarnings before going to the personnel office, I creditGrigsby's denial of such knowledge Pruitt had failed toissue or recommend written warnings to employees afterseveral verbal warningsIcredit Gardner's testimony that Pruitt told him on 6June that he knew "the position he was in" and that hewould have to keep a "straight line and follow therules " Pruitt's account of this conversation admits someof Gardner's version As for the remainder, Gardner wasamore truthful witness than Pruitt, and his version isconsistentwith Pruitt's verbal warning on 8 May IcreditGardner's testimony that he told the supervisorson 6 June he was being "singled out," and that they didnot respondAt this point, the 8 January warning for lateness andthe 8 May warning about union discussions are the onlywarnings determined to have been issued within 6months prior to 6 Juned The written warning on 20 August(1) Summary of the evidenceAs indicated above, an employee meeting was held on19August, and Gardner, after asking Vice PresidentViars several "obnoxious-type" questions, was told thatViars would not answer any more questions from himThe next day, 20 August, Gardner was scheduled tobegin work at 6 am, an hour earlier than his normalstarting timeGardner testified that he arrived at theplant at 5 55 a m., parked his car, clocked in at 5 59 a m ,and went to the cafeteria to deposit his lunch in the re-frigeratorOn the way out, he passed Supervisor Wil-burn and said "Good morning " Gardner went to the"stacker area" at the far side of the cafeteria, and ob-tained a "lift" which he used in his work Gardner thenproceeded to his work station in the projection weldingdepartment, a distance of about 150-160 feet SupervisorPruittwas absent on medical leave, and Gardner's tem-porary supervisor was W. C. Wells Gardner testifiedthatWells said nothing to him when he arrived at hiswork stationSupervisorWilburn testified that at 6 09 or 6 10 a mhe saw Gardner standing in the cafeteria reading "apaper of some sort " Wilburn said that he knew the timebecause he looked at his watchWilburn saw PersonnelSupervisorWade Wallace in the cafeteria and askedwhether Gardner was supposed to be at work Wallacesaid that he would check on it, and Wilburn returned tohis office to make a note of the incident. On cross-exami-nation,Wilburn testified that he goes to the cafeteria afew times a week in the morning, and that there are nor-mally some employees there a few minutes after 6 a mWilburn did not recall reporting any other employee forbeing in the cafeteria between 6 a m and 7 a.mSupervisorWallace corroborated Wilburn's testimonyAfter assertedly seeing Gardner in the cafeteria between6.08 and 6 10 a m, Wallace returned to the personnel de-partment and ascertained that Gardner had clocked in at5 59 a m and that his shift started at 6 a.m. The comput-er clock then read 6.10 a.m. Wallace contended that hethen called SupervisorWells to determine whetherGardner had permission to be in the cafeteria at thattime.According to Wallace, Wells said that he wouldcheck and call backWells did so according to Wallaceand reported that Gardner denied being in the cafeteriaat that time.Wallace testified that other hourly employ-ees are normally in the cafeteria shortly after 6 a m , asmany as 15-20 on occasion On 20 August, there weresix to eight such employees. Wallace testified that he didnot check the clock-in time of any employee other thanGardner, and has not done so between 20 August andthe date of the hearing in this matterSupervisorWells testified that employees are permit-ted to place their lunches in the refrigerator providedthat they do so before the shift begins He confirmedthatGardner's shift began at 6 a m. and that the lattercustomarily used a "lift" in his workWells did not denyGardner's testimony that he,Wells, said nothing toGardner when the latter arrived at his work station inthe welding department with his lift on the morning inquestion.Wells testified that SupervisorWallace called him atabout 6.10 a.m. and asked whether he had given Gardnerpermission to be in the cafeteria and, if so, the reasonWells contended that he replied he had not given suchpermission but would "look into it" and get back to Wal-lace.Two separate conversations then ensued betweenWells and Gardner, but the evidence is conflicting as tothe times thereof According to Wells, he had a conver-sationwith Gardner at 6 15 a m in which he told theemployee that there were "two witnesses" affirming thatGardner had been in the cafeteria between 6-08 a m. and6.10 a.m. Gardner replied that he had been to the cafete-ria to place his lunch in the refrigerator, had then goneto get his lift, but was at his work station in the weldingdepartment "at 6 00 am" Wells claimed that he toldGardner that he was not supposed to be in the cafeteriaduring working hours and that Gardner replied that heknew the rulesAccording to Gardner's account of the first conversa-tion,Wells approached him at 6 45 a.m. and askedwhether he had been in the cafeteria at 6.10 a m. Gard-ner denied it and Wells said he would "go further "Wells agreed that he had a conversation with Gardnerat 6 45 am but contended that it was the second onethat morning Gardner came up to Wells and complainedthat SupervisorWilburn and two employees had "har-assed" him about the Union during working hoursGardner agreed that he made this complaint to Wells, 28DECISIONSOF THE NATIONAL LABOR RELA ; -ONS BOARDbut asserted that the conversation took place at about7 10 a in , subsequent to his first conversation with Wellsat 6:45 a.mAccording to Gardner,he complained to Wells that,on 18 August,Supervisor Wilburn had asked why Gard-ner wasn't wearing a"Vote No" button and cursed theUnion.Gardner also complained that employees JesseMae Townsend and Mary Fields argued against theUnion with him during working time In reply, Gardnertestified,Wells told him to keep his mouth shut and nottalk to anybody,that these individuals"talking againsttheUnion had the right to talk to(Gardner)anytimethey wanted to " Wells denied saying this and stated thathe sent Gardner's complaint to the personnel'departmentGardner testified that he was called to the personneldepartment at 8.30 a in and that Supervisors Polly,Grigsby, and Wells were presentWells confirmed thatthe meeting took place at 8.30 a.m. or thereafter Gard-ner was given a written warning for being in the cafete-ria at 6:10 a.m 65 Gardner denied it and told the supervi-sors that they were"setting him up " He gave the namesof other employees assertedly late getting back from thecafeteria,66 and Polly replied that they "didn't havenothing to do with" Gardner Polly said that the bestthing for Gardner to do was return to his departmentand not talk to anybody.Gardner repeated his com-plaints against SupervisorWilburn and two other em-ployees. Polly said that he had other warnings in Gard-ner's file, but Gardner denied warnings on 29 October1985 or 23 April 1986. Polly made no explanation aboutthese warnings,according to Gardner.(2) Factual analysisSupervisorWells himself admits that Gardner claimedhe was at work at 6 a.m when Wells initially confrontedhim in the welding department Nowhere does Wellsclaim that Gardner arrived late for work.Further,Wellsdid not deny Gardner's testimony that Wells said nothingto him when Gardner arrived in the welding departmentready for work It is unlikely that the supervisor wouldhave allowed Gardner to arrive 10 minutes late withoutsaying anything to him.From Wells' testimony it appearsthat he had no complaints against Gardner until he re-ceived a call from the personnel department The factthatWells did not say anything to Gardner until he re-ceived this call constitutes implicit contradiction of Wil-burn's and Wallace's testimonies that they saw Gardnerin the cafeteria at 6.10 a.m.Gardner could not have beenatwork in the welding department since 6 a.m. and si-multaneously in the cafeteria at 6 10 a.m.CreditingWells' report of Gardner'sdenial of the charge andGardner's denial voiced later to the supervisors, I find65 The warning asserts that Gardner was seen in the cafeteria at ap-proximately 10 minutes after the beginning of his shift and that he denieditThe warning continues that "another write-up on or before 12-6-86will result in termination " The following dates for alleged prior warn-ings for the same offense appear in the space provided for such informa-tionOctober 29, 1985,April 23,1986, January 8, 1986,and June 6, 1986(in the order given)G C Exh 1066 Gardner gave the names of the following employees as those latewhen returning from the cafeteria Ivan Hughes,Harold Hughes, GlenWorsham,Ronnie Thomas, and Larry Johnsonthat he was at work at 6 a.m. and not in the cafeteria at6.10 a in.This finding is buttressed by the subsequent chronolo-gy of events.Thus, it is clear from the testimonies ofGardner and Wells that Gardner'smeetingwith thethree supervisors took place at 8.30 a in or thereafter If,asWilburn andWallace contended,they ascertainedGardner's purported infraction a few minutes after 6 a mand immediately calledWells, it is unlikely that theywould have waited about 2 hours before bringing Gard-ner to the personnel department Gardner was a moretruthfulwitness thanWells, and I credit his testimonythat the first conversation with Wells took place at 6.45a in., and the second one-inwhich Gardner complainedabout Wilburn and other employees-after 7 a.m. I creditGardner's testimony that Wells then told him to keep hismouth shut and that the employees criticizing the UniontoGardner had the right to say this any time that theywished to do so.Icredit Gardner's testimony that Personnel SupervisorPolly, responding to Gardner's complaints that other em-ployees were late in returning from the cafeteria, saidthat this had nothing to do with Gardner I also creditWilburn's andWallace's admissions that this was theonly time they checked on any employee in the cafeteriabetween 6 a m and 7 a.m.Regarding the asserted 29 October 1985 and 23 April1986 warnings,IcreditGardner'suncontradicted testi-mony that Polly did not explain these when presentingGardner with the 20 August warning I also note that norecord of prior discipline on these dates appears in theCompany's written warning dated 6 June.67 If Gardner'sfilecontained a record of these asserted prior warningson 6 June, it is probable that the warning on that datewould have reported them I credit Gardner's denial thathe was warned about anything on these dates and findthat the asserted discipline in fact did not take place6Gardner's dischargeaGardner's relationship with Lucy Birdsong(1) Summary of the evidenceGardner was an expediter in the projection weldingdepartment and was required to carry parts to the vari-ous welders working at their welding machines LucyBirdsong was one of the welders,and her complaintagainstGardner formed the basis for Respondent's dis-charge of Gardner.Since the complaint was sexual innature, the relationship between the two employees isrelevantGardner was 31 years of age and Birdsong was 52Gardner was married and Birdsong had previously beenmarriedThey had a friendly relationship at work andhad known one another for several years. Gardner testi-fied that Birdsong brought him candy every day and onseveral occasions caught rides with him across townafterworkGardner helped Birdsong with her paper-67 Supra, fn 64, G C Exh 9 MAREMONT CORP29work, and Birdsong related personal matters to Gardnersuch as gifts given to her by her ex-husbandAccording to Gardner, Birdsong made sexual remarksto him several times a week in a joking manner The twowere frequently joking. However, after Birdsong's alle-gations against Gardner, her asserted sexual remarks tohim became part of a formal charge of sexual harassmentby Gardner against Birdsong, and Respondent assessedthe merit of the two charges before disciplining Gardner.The latter contended that Birdsong made a sexual in-quiry about his anatomy in connection with his beingbow-legged, and asked how he made love to a woman.She also commented that she would "take care" of himone weekend.Birdsong agreed that she was friendly with Gardner,and talked to him at work She admitted "laughing" withhim "sometimes," but denied that she ever joked Bird-song admitted that she sometimes caught a ride withGardner since she did not drive herself, but testified thatshe paid for the rides and that Gardner's wife was also inthe car. Birdsong stated that she gave Gardner her tele-phone number, but asserted that this was for the purposeof allowing Gardner to sell her some tomatoes Shedenied discussing her ex-husband with Gardner, althoughshe testified that Gardner knew the individual involved.Birdsong agreed that she gave candy to Gardner, butcontended that she gave candy to other employees Shedenied that she made sexual comments to Gardner, butagreed that on one occasion she asked him what he haddone for the weekendGardner testified that Birdsong told him on many oc-casions that he would be fired if he did not "leave theUnion alone " Birdsong testified that she knew Gardnerfavored the Union but denied discussing it with him.(2) Factual analysisGardner was a more truthful witness than Birdsongand there is other evidence that they had a friendly rela-tionship. Birdsong submitted statements to the Companysomewhat more corroborative of Gardner's testimonythan her own testimony at the hearing, as appears herein-afterIcreditGardner's testimony including those in-stances where it conflicts with Birdsong's.bThealleged sexual harassment and Respondent'sinvestigation(1) Birdsong and the NLRBThe initial charge in this case was filed on 19 Septem-ber 68 Birdsong testified that she received a telephonecall from a "Labor Board Relations man" on Sundaynight, 21 September, asking her whether she knew whereGary Gardner was when he was charged with being outof his department at 6.10 am Birdsong replied that shedid not know. Birdsong repeatedly denied on cross-ex-amination that this call "upset" her. However, she sub-mitted a statement to management in which she assertedthat she was "scared to death after the call "69 Confront-se G C Exh 1(a)se G C Exh 20ed with this statement, Birdsong initially contended thatitwas not true, but finally admitted that although shewas not "upset," she was "scared" after the call from theBoard agent because she lives alone and "differentpeople like that do different things to your house." Sherefused to let the Board agent in the door when he cameto visit her(2) The incident on 22 SeptemberGardner testified that, just after the afternoon break on22 September, he lwas working on number 13 welder andBirdsong was standing by number 9 welder, about 10 to12 feet away. According to Gardner, Birdsong waswearing pants, a blouse, a flannel shirt over the blouseand over that a leather apron (which the welders used toprotect themselves while welding) tied at the neck andaround the waist. According to Gardner, the welderswear something over their blouses to protect themselvesfrom overhead air-conditioning vents. Respondent's wit-nesses denied that Birdsong was wearing a shirt over herblouse, or that the leather apron was fastened in theback. The significance of this dispute is Birdsong's con-tention that Gardner lifted up her blouseGardner testified that he asked Birdsong whether sheneeded some "eye-rings or was changing over." Bird-song replied that she was waiting on parts. Gardner toldher to wait a second and he would get some for her. Hethen noticed that her clothes were loose, and askedwhether she was losing weight Birdsong replied that herclothes were too big and laughedBirdsong testified that she told Gardner she was out of"rings" He looked at her and asked "Why don't youeat9"Gardner then grabbed her blouse, pulled it up toher armpit, let it down, and pulled it up again 2 inchesabove her waist. He said, "Hey, James Garner, look ather ass," and walked away laughing. On cross-examina-tion,Gardner stated that he was 6 feet from Birdsongand denied touching her or her clothing He was holdingonto the lift he was operating at welding machinenumber 13, and leaned over to ask her whether she wasout of "eye rings " Gardner denied commenting on Bird-song's anatomy.Respondent's witness, JeanWilloughby, testified thatshe was about 10 feet away at her machine She lookedup and saw part of the incident but not all of it Accord-ing to Willoughby, Gardner pulled up Birdsong's shirt tothe waist so that her pants were visible. Willoughby didnot hear any of the conversation She affirmed that Bird-song later asked whether she had seen the incident andtoldWilloughby that Gardner had said something toBirdsong about losing weightBirdsong contended on cross-examination that shewent to Willoughby and asked whether the latter hadseenwhat Gardner "did." She told Willoughby thatGardner told James Garner to look at her "ass " Bird-song was asked whether she told Willoughby that Gard-ner had said something to her about losing weight andclaimed that she could not remember this because it had"been a long time " In fact, Birdsong agreed, she hadlost "a lot of weight" prior to 22 SeptemberWhereasBirdsong previously alleged that Gardner spoke to James 30DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDGarner when assertedly pulling up Birdsong's blouse, oncross-examinationBirdsong contended thatGardnercalled out to "Jeanie," "Jean" (Willoughby) at this timeUnlikeWilloughby, Birdsong initially testified thatWil-loughby told Birdsong that she had heard what GardnersaidBirdsong later amended this testimonyBirdsong stated that she waited until the followingmorning to report this incident to management becauseshewas "embarrassed," it was "late in the evening"when the shifts were changing and the office was "full ofpeople "Birdsong went to the personnel department the nextmorning and talked to Company officials Grigsby, Flem-ing, and Plant Manager Jared Later in the day she spokewith a Company lawyer Plant Manager Jared wrote astatement for Birdsong to sign Birdsong testified that shesigned the statement without reading it She amendedthis answer to affirm that she "read over" the statementand inserted the word "Ass" in a blank space in thestatement. The statement essentially sets forth Birdsong'sversion of the incident with Gardner There is nothing initabout a conversation with Willoughby In the state-ment, Birdsong accuses Gardner of "harassing" her bynot getting parts but in her testimony denied that she hadmade this accusation The statement also sets forth Bird-song's belief that Gardner was "harassing" her becauseof a call which she received from a Board agent.70Respondent's witness, James Garner, testified that onthe day in question, he visited the water fountain behindBirdsong'sweldingmachineGardner was supplyingparts to another welder and was talking with Birdsong.Garner returned from the water fountain and did notstopOn direct examination, he testified that Gardnerleaned over Birdsong's shoulder, pointed at Birdsong'sanatomy, and said that "she had a small ass and it wasdryingup " Garner claims that Birdsong "seemedshocked" and denied that she laughed On cross-examina-tion,Garner acknowledged that Birdsong and Gardnertalked a lot together and that it was common for em-ployees to "clown around " Garner stated that the inci-dent did not constitute a "big argument" between Bird-song and Garner, and that Birdsong replied to Gardner'scomment, "That's all right." As for Birdsong's seemingshock,Garner testified that she had been "unusuallyquiet" for a few days prior to the incident in question,and had "seemed sort of shook up" On the issue ofwhetherGardner touched Birdsong or her clothes,Garner initially testified that if Gardner did so, he,Garner, did not see it The witness then clarified thisanswer "He [Gardner] didn't touch her " Garner af-firmed that the word "ass" was used widely throughoutthe plant and gave examples of short Anglo-Saxon wordssimilarly used.Regarding Birdsong's contention that Gardner calledout to Garner about her "ass," Gardner was asked toidentify other employees present during his conversationwith BirdsongHe mentioned only Willoughby at thenextmachineGardner testified that he did not lookaround to see whether other employees were present be-70 G C Exh 20cause the motor on his lift was operating and because hewas working his "butt off."(3) The Company's investigationThe following morning, 23 September, Birdsong relat-ed her version of the incident to Supervisor Pruitt Pruitttook her to the personnel office where she met withPlantManager Jared at about 6 20 am As indicated,Jared reduced Birdsong's complaint to writing exceptthat he left a blank space for the word "ass" which Bird-song supposedly did not want to "say." This was thefirst statement Jared had ever taken from an employee.When PersonnelManager Fleming arrived, Jaredturned the matter over to him and Fleming called severalpersons to the office One of these was James Garner,who testified that he told Fleming that if there was atouching of any sort, he did not see it but did hear Gard-nermake the statement to Birdsong recited above inGardner's testimony.71Willoughby told Fleming thatshe saw Gardner pull up Birdsong's shirt, and that Bird-song later told her that Gardner said she was losingweight.72 Fleming asked Willoughby whether she knew"anything else" that Gardner had doneFleming directed Supervisors Polly andWallace toconduct interviews with other employees and to obtainstatementsThere is no evidence that these other em-ployees were witnesses to the incidentSupervisor Pruitt brought Gardner to Fleming's officeshortly after 10 a m Gardner requested Sadie Hobbs as a"witness" and this request was granted. The personnelmanager told Gardner that Birdsong had charged himwith pulling "on her shirt and making a comment abouther ass." Fleming then took Gardner's statement aboutthe incident substantially in the same terms as Gardner'stestimony recited above In this statement, Gardner af-firmed that he had no knowledge of other incidents ofsexual harassment In later statements, Gardner repeatedhis version of the incident involving Birdsong, gave in-formation of similar incidents involving other employees,and made the specific accusations against Birdsong setforth in his testimony outlined above 73 Birdsong submit-ted a statement to the Company denying Gardner's accu-sations but admitting that she once asked him why he didnot "straighten his legs " Birdsong added in her state-ment, "We both laughed " On another occasion, sheasked him about a girlfriend of his 7471R Exh 92(c)72 R Exh 92(b)73 Gardner's statement includes charges that Birdsong, on 19 Septem-ber, said that he must be thinking about his girlfriend because he ap-peared to be sexually excited, and that Birdsong would "take care ofhim" one weekend Birdsong also commented on the same day thatGardner must be bow-legged because of his size "in the private area " RExhs 92(f), 95, 9674 R Exh 92(l) MAREMONT CORP31cGardner's suspension, reentry into the plant on 23September, and return the next day(1) Summary of the evidenceFleming suspended Gardner for the day with pay on23 SeptemberGardner asked whether he was beingfired, and Fleming denied it According to Fleming, hetoldGardner to "leave the plant and not return" until 9am the next morning Gardner asked to see his wife,and Fleming replied that Supervisor Pruitt would ac-company him, wait until the conversation was complete,and escort Gardner out of the plant Gardner said thatthiswould not be necessary and agreed to let Pruittinform his wife of the events that had transpired Gard-ner then left by a door next to Fleming's officeGardneragreed essentiallywith this account exceptthat Fleming merely said that he was "sending [Gardner]home with pay with instructions to come back in themorning at nine o'clock " Sadie Hobbs testified thatGardner asked whether he was being fired "No," Flem-ing replied, "I'm going to send you home and you comeback tomorrow morning at 9 00." When Gardner men-tioned the need to talk with his wife, Fleming said thatPruitt would accompany him, and Gardner agreed to letPruitt inform Gardner's wife.Gardner left, but testified that he remembered he hadlefthis newspaper on the computer in the plant He re-turned to get it but it was no longer there Gardner ap-proached Birdsong, who was doing some paper work.On direct examination Birdsong testified that Gardner"hit" her on the left shoulder and told her that she hadbetter get the sex harassment charge dropped. "You didit," she replied to Gardner. On cross-examination, Bird-song agreed that Gardner "tapped" her on the shoulderand that he had previously given her a friendly tapGardner appeared to leave, according to Birdsong, butlaterwas at the computer for a short time Birdsongstated on direct examination that Gardner was "gazing"at her and then left after a few minutes Birdsong testi-fied for the Company in a state unemployment compen-sation hearing and affirmed in the instant hearing thatshe told the referee in the state hearing she and Gardner"stared" at each other for a period of time Birdsong wasthen shown a transcript of her testimony at the statehearingwhich does not recite any such "staring 1175Birdsong insisted that although the "staring" incidentwas not in the transcript, nonetheless she told it to therefereeGardner testified that he "left the plant" after hisconversation with Birdsong. The latter went to Flem-ing's office and told him about the incidentFleming testified that he heard that Gardner had reen-tered the plant He made an investigation and determinedthat it was true 76 Fleming and three other supervisors75 R Exh 13, p 2276 Anna Marie Edwards testified that she saw Gardner speak to Bird-song, leave, return, and speak to her againMargaret Coleman testifiedthatGardner put one hand on Birdsong's shoulder and the other aroundher waist as he was talking to her Mary Fields contended that Gardnerhad his hand on Birdsong's shoulder Respondent elicited testimony fromFields that Gardner had invited her to go to a motel with him, whichinvitation she rejectedHowever, Fields also testified that she had beenagainst the Union during the campaign, had had conversations with(Jared, Polly, andWallace) obtained a total of 22 state-ments from employees. Birdsong did not name all theemployees Fleming testified that, "as the thing expand-ed," the Company "interviewed random people thatcould have had the opportunity to witness it " Flemingspent about 9 hours on the case over 2 days, Wallacealmost as much time, while Polly worked both days onthe case. Fleming had called Polly back from vacation toassist in the investigationGardner and Hobbs returned to Fleming's office thenext morning, 24 September Hobbs testified that Flem-ing told Gardner that he had violated Fleming's ordernot to return to the plant or talk to any employee Gard-ner denied either such order, and Hobbs agreed withhimGardner said that he wantedit"inwriting" andFleming,who had already written part of Gardner'sstatement, purportedly added on another piece of paperthat he had not ordered Gardner not to reenter the plantor to talk to anyone This constituted an additional halfpage Hobbs said that she read it and that she and Gard-ner signed it. Fleming put it under other papers.Hobbs identified a statement signed by her and Gard-ner as the subject of her testimony On the second page,the statement avers that Fleming did not tell Gardnerwhich door to exit (after the suspension) and that he didnotwarn Gardner not to talk to anyone 77 It wasbrought to Hobbs' attention at the hearing that the state-ment does not specify that Fleming did not order Gard-ner not to reenter the plant Hobbs agreed but believedthat such a statement existed somewhere.Fleming affirmed that he brought up the matter ofGardner's reentry into the plant on the morning of the24thAsked whether Gardner and Hobbs argued withhim on the subject, Fleming was unresponsive He assert-ed that he could not recall having a conversation (withGardner and Hobbs) on this subject Fleming identifiedthe statement discussed by Hobbs as one that he hadtaken The writing on the second page is the same as thaton the first and on Gardner's other statements taken byFleming.(2) Factual analysisFleming tacitly corroborates Gardner's and Hobbs'testimonies that Gardner's reentry into the plant on 23September was discussed in Fleming's office the nextmorningOn the issue of whether Gardner and Hobbsdisputed Fleming's assertion that he had ordered Gard-ner not to do so, Fleming's unresponsive answer and ulti-mate denial are not believable, and I find that this dis-pute did take place. I further find that the second pageof Gardner's statement of that day is the document re-ferred to by Hobbs,78 and that it was written by Flem-ingAlthough the document does not specifically negateFleming's contention that he ordered Gardner not to re-enter the plant, it does affirm that Fleming did not orderGardner about the Union, and had complained to her foreman aboutGardner's asserted failure to supply her with parts Asked whether shedislikedGardner, Fields answered, surprisingly, "No, I love him " Fieldswas an unreliable witness77 R Exh 9578 R Exh 95 32DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDGardner to refrain from doing several things, includingtalkingwithotherpersonsCreditingGardner andHobbs, I find that Fleming, on the 23rd, merely toldGardner to go home andreturnthe next morning, butdid not specifically order him not to reenter the plantFleming,in essence,argued with the two employees on24 September that his requirement the previous day thatPruitt accompany Gardner back into the plant to talk toGardner's wife should have been interpreted by Gardneras an order not to reenter on his own once he had left.It is clear that Gardner did reenter the plant, and Icredit his testimony that his-object in doing so was to re-trieve his newspaper 79 I find that he got Birdsong's at-tention by tapping her on the shoulder, something whichhe had done previously, and asked her to withdraw thesex harassment charge. She replied that he had done itand this ended the conversation I do not credit Bird-song's contradictory testimony about Gardner's "gazing"or "staring" at her thereafter.d.Respondent's "write-up" and discharge of GardnerOn the morning of Gardner's return to Fleming'soffice on 24 September, the personnel manager gave hima "write-up" because he had sexually harassed a femaleemployee, had failed or refused to follow a supervisor'sinstructions by entering the plant after being ordered toleave, and had threatened, intimidated, coached or inter-fered with the supervision of employees.80Respondent's "Sexual Harassment Policy" is based onEEOC guidelines and prohibits employees from engagingin such conduct 81 Fleming testified that he had read theEEOC guidelines. In later cross-examination he statedthat he gave the EEOC rules a "very cursory reading"in preparation for trial, and that this was the first time hehad done so Fleming testified that he attended a seminaron sexual harassment in 1983, but that this was from acompany official, not a Government expert. He did notconsult legal counsel on application of the law to theGardner incident and did not know what constitutes a"hostile environment" within the meaning of the regula-tionsFleming testified that it was his understanding fromWilloughby's statement thatGardner had "exposed[Birdsong's] person" by pulling her blouse above the"Gardner was cross-examined exhaustively about the name of thenewspaper and the circumstances of his asserted loss of it80 G C Exh 1881 Respondent'swritten policy states,in part,as followsIIt is the policy of Maremont Corporation that sexual harassmentof employees in the workplace is unacceptable and will not be toler-atedThe law providesHarassment on the basis of sex is a violationof Sec 703 of TitleVII Unwelcome sexual advances, requests for sexual favors, andother verbal or physical conduct of a sexual nature constitutesexual harassment when(1) submission to such conduct is madeeither explicitly or implicitly a term or condition of an individual'semployment, (2) submission to or rejection of such conduct by anindividual is used as the basis for employment decisions affectingsuch individual, or (3) such conduct has the purpose or effect ofsubstantially interfering with an individual's work performance orcreating an intimidating,hostile,or offensive working environ-mentCommon sources of charges include offensive or abusive physicalcontact,joking,lewd language,suggesting sexual favors,displayingsexually suggestive objects,pictures,magazines,etc [G C Exh 17]level of her pants by 4 or 5 inches When Fleming wasshown Willoughby's statement, which does not specifi-cally allege exposure of skin,82 he testified that it "musthave been someone else that said that skin was exposed"or that he failed to put it in Willoughby's statementBirdsong's charge was valid because it had "corrobora-tion " Fleming was asked whether some of the versionsof the incident corroborated Gardner. His answers wereequivocalFirst, thewitness contended that the state-ments did not "totally" corroborate Gardner He then re-fused to acknowledge partial corroboration and arguedthat some of the witnesses did not see all of the incident"I don't think that is corroboration at all," Fleming as-sertedHe considered the "losing weight" evidence to betied in with Gardner's asserted comment about Bird-song's "ass "Fleming was asked whether he attempted to assess therelationship between Gardner and Birdsong in order todetermine whether she had impliedly consented to what-ever it was that Gardner did. Fleming replied that he didassess the relationship and that it was "not hostile "Asked again whether the information he had obtained in-dicated that Gardner's action may have been invited ornot unwelcome, Fleming replied that he did not considerthe information to make this assessment because Bird-song had told him that it was unwelcome.83Fleming considered Gardner's charge against Birdsongas an attempt to "strike back" at Birdsong. It had no va-lidity because Gardner said in his first statement that hedid not know of other instances of sexual harassmentThere was no corroboration of Gardner's charges, ac-cording to Fleming. He did not regard Birdsong's admit-ted telling Gardner to straighten his legs while laughingas corroboration of Gardner's assertion that Birdsongmade a sexual comment about Gardner's anatomy whenreferring to his bowlegsNor was Birdsong's admittedasking about Gardner's "girl friend" in any way corrobo-rative of Gardner's claim that Birdsong said he must bethinking about his girlfriend because he was sexually ex-cited.Concerning Gardner's reentry into the plant on 23September,Fleming testified that his investigationshowed that Gardner did so on two occasions the sameday and that this therefore constituted two separate re-fusals to obey a supervisor's instructionAccordingly,since Gardner was also guilty of sexual harassment, therewere three separate violations within 2 days warrantingdischarge even if Gardner had not received other warn-ings within 6 months.Fleming testified that he decided to terminate Gard-ner, and that Plant Manager Jared concurred Simulta-neouslywith issuance of the writeup, Fleming gaveGardner a separation notice citing three "write-ups"during a 6-month period, including violation of the Com-pany's "Sexual Harassment Policy "8482 R Exh 92(b)83 Page 4171 of the transcript is amended so as to insert a "Q" betweenthe "A's" on lines 12 and 13, reading as follows "Q Did you considerthe information to determine whether the behavior was invited or not un-welcome?"14 G C Exh 19 MAREMONT CORPeRespondent's handlingof other charges of sexualharassment(1) The Deborah Whittaker complaintInMarch 1986, Personnel Supervisor Billy Dale Pollyinvestigated a complaint which Deborah Whittaker, anemployee in the "Hijacking" department, had made toher supervisor Polly testified thatWhittaker told himthat she had been receiving obscene telephone calls atnight, and that an employee had been making statementsto her in the plant such as "You sure do look goodtoday, "and" I sure would like to have some of you."Whittaker identified the employee and said there wereno witnessesPolly interviewed the employee identified by Whitta-ker, and he denied the allegation. Polly testified thatother employees worked in the area, but he did not at-tempt to determine whether anyone had heard this be-causeWhittaker told him there were no witnesses. Pollywent over the Company's sexual harassment policy withthe employee named by Whittaker, but did not adminis-ter any disciplineHe did not take statements from Whit-taker or the employee but made notes of the incident.85Polly spent about 45 minutes to an hour on the case andwas the only management official who investigated it.(2) The Vickie Phillips complaintPolly investigated a complaint which employee VickiePhillipsmade in June 1986 She told Polly that an em-ployee had been making suggestive remarks to her forsome time, that she was crying because of it and seeing apsychiatrist, and that it affected her work. The employeecalled her affectionate names despite her telling him tostop and tried to get her home telephone number. InPhillips' opinion, these actions by the employee had beeninstigated by another employee whom she named Thespecific incidentwhich caused Phillips' complaint wasthe first employee's pointing to an unusually large shockabsorber and telling her that he had one bigger than thatfor her. This upset Phillips and she told Polly that shewanted to be left alone. Polly spent about 20 minuteswith Phillips and made about a page of notes86 but didnot take a statement from Phillips He next spoke withthe two employees named by Phillips, they denied every-thingPolly explained the Company's sexual harassmentpolicy to the first employee but did not administer anydisciplineHe made brief note of his conversations withthe two employees87 but did not take any statementsPolly then talked to Phillips a second time and toldher that he could not find any "evidence that would con-stitute sexual harassment "88 Phillips said that she didnot know of any other witnesses, and Polly did not inde-pendently seek out other persons with possible knowl-edge of the events He testified that Phillips was a paintline coordinator and that three other employees workedon the same shift in the same vicinity. Polly spent a total33of about 2 hours on the investigation and was the onlymanagement official who dealt with it(3) Connie White's complaintConnie White was an employee of a company that hada cleaning contract for Respondent's plant Company of-ficialFrank Dearman testified that White's supervisor,Connie Wilburn, reported to him that several employeesin the "Automatics" department had been making vulgarand suggestive remarks to White while she was cleaning.Dearman reported this matter to Personnel SupervisorBill Polly.Personnel Director Fleming testified that he talked tothe foreman in the Automatics department, Edgar Sum-ners, and asked whether he had seen anybody talking toWhite. Sumners replied that he had Fleming then direct-ed Sumners "as a precautionary measure" to talk to thepeople he had seen-although the Company "hadn'tbeen told any names," it might be wise for them to stop.Polly also spoke to Sumners The latter testified that hehad seen three of his employees talk to White and thatthis took place every day Sumners told these three em-ployees about the complaint and said that hey did notknow who had engaged in the alleged conduct. Theforeman told the employees that he was not "accusing"them of it, but that it would be better for them not totalk to White. One of the employees later volunteered toSumners that he had not said anything out of the waySumners did not ask any of the employees what they hadsaid to White and reported back to Polly only on whathe had said to the employees. Fleming did not take astatement from White or any of the employees to whomSumners had spoken.Company official Dearman testified that he reported toWhite's supervisor, Connie Wilburn, that the Companyneeded "names" if the cleaning contractor expected it to"take action."Wilburn later reported to Dearman thatshe and White wished to drop the matter(4) Lucy Birdsong's additional complaintPersonnel Supervisor Polly testified that Lucy Bird-song complained to him in February 1987 that an em-ployee put his hand on the back of her neck and rubbedit twice Further, Birdsong reported that this employee'sbrother, not himself a Maremont employee, was nearbywatching the incident The first employee later grabbedBirdsong's elbow and said something to her; she pulledaway Polly testified that Birdsong told him this was nota case of "sexual harassment," but that she was reportingitbecause she believed "she was being set up for somereason." Polly took a statement from Birdsong89 andPersonnelManager Fleming took one from another em-ployee corroborating Birdsong 90Polly talked with the employee accused by Birdsongand testified that he denied touching her neck during thefirst incidentAlthough Polly took a half page of notesconcerning his interview with the employee,91 he didnot take a statement from him85 RExh12886 RExh129(a)89 G C Exh 2887RExh129(b), (c)90 R Exh 130(a)88 RExh129(e)91 G C Exh 29 34DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDPolly testified that he did not consider the employee'sconduct to be "sexual harassment" because "touching onthe elbow [the second incident]is[not]of a sexualnature." The employee was not given any discipline butwas required to sign a copy of the Company's policy onsexual harassmentAsked why the employee was re-quired to sign this document in light of the Company'sdetermination that sexual harassment was not involved,Polly replied that the Company wanted to make surethat everybody understood the sexual harassment policyPolly spent 30 to 45 minutes on this complaint fromBirdsong.(5)Marie Hargrove's complaintEmployee Marie Hargrove called Personnel Supervi-sor Polly in February 1987 and complained of two inci-dents involving a supervisorAccording to Polly, Har-grove asserted that the supervisor had "punched her inthe armpit next to her breast" while they were in the"black-light booth " A few days later, the supervisor"put his arm around her " Polly's written note of thisconversation with Hargrove states that she said the su-pervisor "punched [her] in the ribs, . . . that his fingerwas near her armpit beside her breast," and that sheshoved his finger out of the way 92 Polly's testimonyand his note relate that the night before her conversationwith Polly, Hargrove was late returning to the plantafter her supper break because her car had broken downin the middle of the road She left it there and caught aride back to the plant. Hargrove asked the supervisor fora partial personal leave to handle the matter but he re-plied that he did not know whether he could grant onefor that reasonAfter Polly's telephone conversation with Hargrove,he wrote a statement which she signed in which she al-leged that the supervisor "put his finger" in her armpitand later put his arm around her 93 Hargrove gave Pollythe names of witnesses, and Polly took statements fromthem One of the witnesses affirmed that she saw the su-pervisor "put his arm around Marie Hargrove's shoul-ders," while another said that he had his hand "on" hershoulder The other witness did not see anything 94Polly testified that he interviewed the supervisor andthat the latter denied "punching (Hargrove) in thearmpit," although he did admit putting his hand "on" hershoulder while telling her not to drink so many Cokes.95Asked why the supervisor's statement did not deny thathe put his hand on her armpit near her breast, Polly re-plied that he reported this allegation to the supervisorand that it should have been in the statementPolly concluded that there was no sexual harassmentin these incidents. There was no "witness" to the super-visor's asserted actions in the black light booth, and,with respect to his later actions, Polly did not believethata"touching on the shoulder was of a sexual92 R Exh 131(a) The note also recites that the supervisor put his armaround Hargrove a few days laternature "96He did not consider the possibility that-the su-pervisor's refusal to grant leave to Hargrove when hercar broke down may have been related to these inci-dents.Accordingly, no discipline was administered to the su-pervisor, although he was required to sign a copy of theCompany's "Sexual Harassment Policy " Polly spentabout 3 hours on the Hargrove case(6) SummaryPolly reported the five incidents summarized above toPersonnelDirector Fleming but not to Plant ManagerJared because "no discipline was involved " He testifiedthat there had to be "touching" and "corroboration" inorder to make a finding of sexual harassment Polly didnot know the source of this requirement; first assertingthat it came "down from corporate headquarters" andthen stating that it was an "interpretation" at the Pulaskiplant.Whatever the source, the policy was not set forthinwriting. On the other hand, Polly also testified that acorroborating witness would not necessarily be required"in every case " He first testified that the repetition ofoffensive conduct would not give greater weight to acomplaint of sexual harassment and then stated that suchrepetition would be required to create a "hostile environ-ment " Polly did not recall that the words "hostile envi-ronment" were included in the Company's statement ofpolicy on sexual harassment and had not read the EEOCguidelines.F. TheDischargesof BettyJean Hayes and MargaretSanderson1.Hayes' and Sanderson's employment histories andunion activities'Betty Jean Hayes had been an employee for about 5years and did not receive a warning or discipline of anykind She was in the final assembly department prior toher discharge on 16 SeptemberHayes engaged in handbilling in the 1986 union cam-paign, talked to employees about the Union, obtained sig-natures on authorization cards, and attended union meet-ings. She was a union observer at the election Hayes tes-tifiedwithout contradiction that her supervisor, CWWarren, told her in June 1986 that it was commonknowledge that she favored the UnionMargaret Sanderson had been an employee for about11years prior to her discharge on 16 September Shehad never received any discipline or warning of anykindSanderson testified that she wore a shirt and capindicating support for the Union during the 1985 cam-paignDuring the 1986 campaign, she attended all theunion meetings, talked to employees about the Union inthe plant, and made about 12 home visits to employeesOn cross-examination,Respondent elicited testimonyfrom Sanderson that she obtained signatures on unioncards during the 1986 campaign but did not distributeany literature Sanderson was shown her pretrial state-93 R Exh131(c)94 R Exhs131(d)-(g)96 Polly did not discuss the corroboration from one witness that the95 R Exh131(b)supervisor put his arm "around" Hargrove MAREMONT CORP35ment which avers that she did not distribute cards or lit-erature 97 Sanderson testified that she told the Boardagent only that she did not distribute literature andmissed the fact that the agent also put "cards" in thestatementMargaret Sanderson's daughter, Davidia, testified thather brother-in-law, Ronnie Tarpley, was a foreman, andthe parties stipulated that Tarpley was a supervisor, atleast in 1985Davidia testified that during family discus-sions in 1985 when Tarpley was present, her motherstated that she supported the Union.Margaret Sanderson testified that she was riding withunion activists Gary Gardner and Sadie Hobbs in earlyMay for the purpose of making a house call She associ-ated socially with HobbsDuring the ride, SupervisorWade Wallace was in an adjoining lane and looked atthe employees. Sanderson's testimony was corroboratedby Gardner and Hobbs, while Wallace agreed that hesaw them riding together.2The hazardous chemical training sessionsRespondent was required by federal and state law toconduct educational and training programs informing itsemployees about the hazards involved in chemicalswhich they were handling,98 and in September receiveda citation from the Tennessee Department of Labor al-leging violation of state law 99 The citation gave theCompany approximately one month to conduct the train-ingHayes and Sanderson were discharged for assertedrefusal to sign attendance sheets of the training sessionsthey attended because, they said, the sheets were blankand had no legend at the top Legal requirements gov-erning the nature of such attendance sheets is one of theissuesThe U S. Department of Labor published a memoran-dum covering procedures for implementing federal lawinwhich it noted that "[s]ome employers will voluntarilykeep records of training sessions."100 The Office ofSafety and Health Administration (OSHA) conductedtraining sessionswith outlines affirming that "after at-tending the class each employee will sign a form statingthat they [sic] received the written materials outlinedabove and received the safety training "101 Tennesseelaw required Respondent to provide `a hazardous chemi-cal education and training program for its employees,and to "keep a record of the dates of training sessionsgiven to [its] employees "102Respondent prepared a detailed plan to comply withitsobligations under these lawsAfter specific instruc-tions, the plan states. "Because this is a result-orientedstandard, itwillbe difficult for OSHA to determinewhether or not an employer has complied with the train-ing requirements. Therefore, it would be advisable tokeep records of your training sessions This is not a re-s' R Exh 6sa G C Exhs 21, 2219 G C Exh 23100 R Exh 35, sec I(9)(d)tot R Exh 36, p 19102 "Hazardous Chemical Right to Know Law," sec 50-3-2010, Ten-nessee Code Annotated, G C Exh 21quirement, it is merely a suggestion "103 The "Adminis-trative Requirements" of the plan provide for a "Super-visorTraining Sheet " This document has spaces forplant location, date of training, the hazardous chemicalscovered, and other data Numerous lines for signaturesof attending employees begin after this data, at about themiddle of the page.104 Supervisor Wade Wallace testi-fied that the plan was developed by corporate headquar-ters, that he first saw it in June, and was "required" tofollow its provisions in the chemical training sessionsconducted at Pulaski3Differences in the attendance sheets at theSeptember and October training sessionsTraining sessions were conducted in September andOctober by Supervisor Wallace Respondent retained aconsultant,Gregory Rose, to assist it in its training re-sponsibilitiesRose was present during training sessionson 12 September He consulted with Wallace andbrought with him a form for employee signature statingthat the employee had attended a training session on haz-ardous chemicals on a particular dateHowever, thisform was not used because, Rose stated, the Companywas giving "universal training" in the September ses-sions, and because it would not be expedient to use theform for all of the 800 employees attending the sessionsSupervisorWallace agreed that he and Rose "rejected"the form in September and contended that the Companywould have had to have "somewhere between 850 to 900forms " As indicated, however, Respondent's preparedform in its plan, which Wallace was required to follow,provided for multiple signatures on the same page after adescription of the trainingWallace agreed that in Octo-ber the Company did not pass out 800-900 forms-merely enough to get "everybody's name on it"-somedepartments took only one form4 The training sessions on 12 SeptemberSupervisorWallace held six to eight hazardous chemi-cal training sessions on 12 September. At the start ofeach session,Wallace announced its purpose and passedaround a legal pad of yellow paper There was no head-ing at the top of the pad Wallace asked the employeesto sign the padHayes and Sanderson attended different training ses-sions.When the document came to them, they noted thatalthough there were other signatures on it, there was noheading at the top of the tablet They did not sign andpassed the tablet along to the next employee Hayes testi-fied that the Company had never done this before andthat she thought it strange that the Company would askemployees to sign a blank piece of paper. She noted that,as the employees left, Supervisor Wallace asked whethereverybody had a chance to signSupervisor Wallace testified that, as each meeting con-cluded, he pulled the sheets out of the tablets, stapledthem together, and wrote the time of the meeting andthe dates However, Supervisor C. W Warren, who had'03 R Exh 39, p 25104 Ibid 36DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDabout 54 employees under his supervision, testified thathe compared the attendance sheet with computer print-outs of employees then at work and at that time saw noheading at the top of the list Supervisor Robert Dunna-vant testified that he had one of the attendance lists inhis hand on 13 September, the day after the training ses-sion, and that there was no heading on it at that time.Foreman Wallace Harris gave similar testimony. I creditWarren, Dunnavant, and Harris and conclude that thetime and dates were added to the sheets at a later timeSupervisorWallace testified that about 16 employeesdid not sign the lists. Some of these had attended the ses-sion and the Company attempted to get their signatureson the sheets. All were obtained except those of Hayesand Sanderson Some employees were absent and Wal-lace distributed to them a brochure about hazardouschemicals when they returned to work. However, he didnot obtain a receipt that they had received these bro-churesRegarding to the attendance lists themselves, Wallaceagreed that there was no reason why he could not haveput a heading such as "Attendance List" at the top ofthe sheet, but did not do so because there was "no ques-tion about it" at the meetings, and he assumed that ev-erybody understood the purpose of the list. Several ofthese lists are in evidence and contain at the top merely adate, an hour, and a shift number.105 Several lists fromthe October training sessions are also in evidence. Pursu-ant to Respondent's published plan, the first half of thesignature pages of these lists contain detailed descriptionsof the training session with the signatures beginningthereafter 106Wallace agreed that a list without a heading would notin itself constitute evidence to OSHA that a training ses-sion had been held. Even with the dates and time subse-quently added by Wallace, there is no description ofwhat took place. Personnel Director Fleming concededthat the September 12 lists were inaccurate in that theydid not reflect that Hayes and Sanderson actually attend-ed the training sessions According to Fleming, these listshave not been turned in to anyone.5.The events of 13 SeptemberaMargaret Sanderson(1) Summary of the evidenceSupervisor Wallace Harris testified that at 3 p.m. on 12September, Personnel Supervisor Polly informed himthat Sanderson had not signed the list Polly instructedHarris to come and get the list and have it signed bySandersonHarris replied to Polly that it was too latethat dayHarris and Sanderson had a conversation thenext day,107 at 7 a.m. according to Harris.Sanderson testified thatHarris approached her andasked whether she "had seen the paper," and Sandersonreplied affirmatively. Harris asked whether she "wanted"to sign it, and Sanderson replied that she did not know'05 G C Exhs 5, 6, R Exh 41108 R Exh 42107 13 September, a Saturday, was a workdaywhy she was being askedto signa blank piece of paperwithout a heading Harris shrugged and walked off Ashe did so, Sanderson said that she had been told by herlawyer not to sign anything she did not understandHarris did not reply. Sanderson had a pending compen-sation claim against the Company because of a priorinjury. Sanderson initially testified that she did not ob-serve anythinginHarris'hand during this conversationbut later agreed that he brought "the paper" with him .According to Harris, he told Sanderson that the listwas a "right-to- know law." She replied that her lawyerhad told her "not to sign any list " Harris directed San-derson to sign the list and Sanderson repeated her law-yer's adviceHarris testified that he was aware that San-derson had filed a compensationclaim againstthe Com-pany and contended that Sanderson said her lawyer hadtold her "not to sign anything." He did not ask Sander-son the reasons her lawyer had given her Harris deniedthat Sanderson ever told him that she did not understandwhy she was being asked to sign a blank sheet of paper,or said that she never signed anything without a heading,or that she neversignedanything she did not understand.The "only reason" Sanderson gave Harris for not signingthe list was her lawyer's advice Harris affirmed that hehad thelist in hishand when talking to Sanderson.Harriswas then directed by Personnel SupervisorPolly to bring Sanderson to the personnel office. He didso, and a conversation ensued. According to Sanderson,Polly said, "Margaret, you didn'tsignthe paper andwe're sending you homeuntilMonday morning We'llmake a decision " Sanderson replied that she did not signitbecause she "did not understand it " Neither Polly norHarris replied, and no one asked her to sign the attend-ance list.According to Harris, Polly asked, "Why didn't yousignthe list?" Sanderson replied that she "just couldn'tsign it "Polly then said that he was sending her homepending "further investigation,"with instructions toreturnMonday morning Harris again denied that San-derson said that she did not understand the list or thatshe did not sign it because it did not have a heading onit.Polly testified and acknowledged that he was presentin the personnel office when Harris brought SandersonthereHowever, Polly denied that Sanderson refused tosign the list in his presence Instead, he contended, Su-pervisor Harris reported to him that Sanderson had re-fused to signHarris accompanied Sanderson back to get her person-albelongings and at that time Sanderson supposedlyasked Harris to help her keep her job but also said thatshe was going to leave the Company.(2) Factual analysisHarris' account of the first conversation is highly im-probable. Thus, it is unlikely that Sanderson would haverefrained from giving the Company the reason she didnot sign the list-the absence of a heading or legend Ac-cording to Harris, Sanderson later asked him for help inkeeping her job, and it would have been against her in-terest to hide the reason for her failure to sign the listAt that point, Sanderson had no reason to believe the MAREMONT CORPCompany would have refused to allow herto sign a listwith a heading on it, and it is likely that she would havedisclosed her reasons to HarrisHarris' testimony thatSanderson relied upon "lawyer's advice" as the "only"reason for failure to sign is unbelievable. I credit Sander-son's version of the conversation with Harris and notethat it does not relate a specific order for her to sign thelist.Harris' version of the subsequent conversation in Su-pervisor Polly's office suffers from the same defect. It isunlikely that Sanderson would have said that she "justcouldn't" sign the list without giving some reason Ac-cording to Harris himself, Polly asked her the reason Icredit Sanderson's testimony that she answered Polly bysaying that she did not understand "it," i e , the reasonshe had to sign a blank piece of paper without a headingFurther, Sanderson's testimony that Polly told her to gohome without even asking her to sign the list is not ex-pressly contradicted by Harris and is corroborated byPolly,who denied that Sanderson refused tosign in hispresence. I credit Sanderson's account of this conversa-tion, as thus corroborated.In summary, Sanderson never refused to sign the list.During the training session on 12 September, SupervisorWallace "asked" employees to sign and Sandersonmerely passed the list along when it reached her-shehad no individual conversation withWallace on thatdateRespondent did not consider this to be a "refusal,"since other employees did the same thing, and the Com-pany later accepted their signatures without any disci-pline.And, as indicated, Sanderson did not "refuse" tosign on 13 September-she was merely asked why shehad not signed, and was then sent home The most thatRespondent could validly say about Sanderson is that she"failed" to honor Wallace's request on 12 September tosign the list Personnel Director Fleming testified that"failure to follow the instructions of a supervisor is notconsidered to be as serious as . refusal to follow"such instruction, that the disciplinary action would be"less severe" in such circumstances, and that "[a] write-up would be appropriate in the matter of a failure tofollow" (instructions) Sanderson, however, was later dis-chargedb Betty Jean HayesSecond-shift Supervisor C. WWarren testified that heexamined the attendance list and discovered that Hayes'name was not on it. He reported this to second shift Su-perintendent Robert Dunnavant and the latter directedWarren to get Hayes to sign itOn 13 September, SupervisorWarren approachedHayes at work, and, according to their mutually consist-ent testimonies, told her that he needed her signature onthe attendance list. Hayes agreed on condition that shebe provided with a copy. Warren replied that he did notknow whether he could do this and the conversationthen endedWarren transmitted Hayes' request to SuperintendentDunnavant, who tried to reach individuals in the person-nel department without success. Dunnavant then calledPlantManager Jared. According to Dunnavant, Jaredsaid that the Company could not give Hayes a copy of37the list because this would be giving out employees' sig-naturesAccording to Warren, he returned to Hayes with alist,told her that the Company could not give her acopy and again asked her to sign She replied, "I can'tsign it "Hayes testified thatWarren told her there wasno one with authority to give her a copy and directedher to accompany him to the personnel office where aconversation took place between Hayes and DunnavantinWarren's presence.The testimonies of Hayes, Dunnavant, and Warrenshow that Dunnavant asked Hayes whether she attendedthemeeting and that she replied affirmativelyDunna-vant then asked Hayes to sign the same list that had beensigned by members of the group who attended the sametraining session. There was nothing at the top of the listat this time, and the last page was only partially filledwithsignaturesHayes said that she would gladly tellanybody that she attended the meeting but wanted acopy of anything that she signed. Dunnavant replied thatthe Company would notgiveher a copy. Hayes said thatshe wouldsigna separate sheet so that the Companycould give her a copy without revealing the names ofother employees.Dunnavant refused this request be-cause, he said, it would have seemed "strange" to OSHAifHayes' name was alone on a separate sheet. However,Dunnavant agreed that the list as it was at that time,without any heading, would not have proved anything toOSHA Asked at the hearing why a legend could nothave been put on a separate sheet signed by Hayes, Dun-navant replied, "It [was] not mine to identify " Accord-ing to Dunnavant, identification of the list was Supervi-sorWallace's prerogative.There is no evidence thatWallace was consulted about the matter As indicatedabove,Wallace testified that he had no objection to alegend at the top of the lists but nobody asked him aboutitThe discussion between Hayes and Dunnavant wenton for some time He told her that it was just an "attend-ance sheet," and she replied that "after a person signs ablank paper, you can put anything you want to on it."Dunnavant andWarren "just shrugged " Hayes wasagain asked to sign the list which was lying on a table infront of her. She started to sign, but then said that shecould not do so because she wanted a copy Dunnavanttold her to go home and return the following Monday ather regularly scheduled worktime 1081080n cross-examination, Hayes agreed that she did not relate in herpretrial statement that the reason she refused to sign the list was the factthat she did not receive a copy However, there is no question that shegave this reason to Dunnavant, since he testified to this effectHayes also testified on direct examination that she was afraid to signthe list because the Company might have put a legend on it relieving theCompany of liability in the event Hayes was injured by dangerous chemi-calsOn cross-examination,Hayesagreedthat she did notgivethisreason in an unemployment compensation hearing at which she testifiedHowever, the evidence recited above, which I credit, shows that Hayeswas fearful of something being inserted in the blank space, the existenceor specific nature of such fear does not alter the events which took placeor their significance 38DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD6The dischargesSanderson met with Personnel Director Fleming andSupervisor Harris at about 9 a in the following Monday,15 September Fleming said that he wanted to hear San-derson's side of the story and Sanderson testified that sherecited the events as set forth above Fleming repliedthat he would investigate the matter Sanderson offeredto sign the list at that time Fleming replied that he didnot "expect" her to say this and instructed her to returnthe following morning Sanderson did not see the attend-ance sheet during the meeting with FlemingHayes met with Fleming and Supervisor Robert Dun-navant later the same day, 15 September, and recited theevents of the prior Saturday Fleming commented thatshe should have known the "seriousness" of the matter,and Hayes replied that she had never previously beenasked to sign a blank piece of paper Hayes offered tosign the list at that time. Fleming "didn't give much ofan answer," said that Hayes had been "insubordinate,"and instructed her to return the next dayFleming testified that he spent 5 or 6 hours on an in-vestigation to determine whether Wallace's instructionsabout signing the list were clear. He took numerousstatements from other employees but none from Hayesor Sanderson Fleming concluded that Wallace's instruc-tions about the nature of the list and its signing had beenclearly communicatedHe decided to terminate Sander-son and Hayes for insubordinationHe did not allowthem to sign the list on Monday because "[a]n act of in-subordination is notsomething that can be righted by of-fering to correct the problem two days after " Both hadbeen given "ample opportunity" to sign the list on Satur-day, and "strict rules" on insubordination are necessaryfor plant efficiencyFleming said that he was aware that the absence of aheading at the top of the list was at least one of the rea-sons for the employees' failure to sign However, anysuch heading was "unnecessary," because the purpose ofthe meeting and the list had been "explained" to the em-ployees Fleming testified that he was aware of some fearthat the Company might insert a waiver of liability in theblank space at the top of the list but did not consider thisinmaking his discharge decision, because the list hadbeen "explained clearly " Plant Manager Jared was askedwhether the Company's employees "should blindly trustMaremont not to misuse their signatures on a blank pieceof paper." Jared's answer, "Yes." Fleming dischargedSanderson and Hayes on 16 September for "refusal tofollow instructions of [a] supervisor." 1097Respondent's handling of other instances ofasserted insubordinationPersonnel Supervisor Polly testified that there wereonly three other discharges for insubordination duringthe 3-year period prior to the hearing, and that each oneof them involved an employee's refusal to perform cer-tainwork. In another case an employee was given awriteup for failure to "pick up her pace "i io Personnel109 RExhs 126, 127110 G C Exh 27Manager Fleming testified that the Company asks em-ployees to sign writeups given to them "to acknowledgethe fact that [the Company] went over the writeup withhim and that it will be in his personnel file " However,am employee's refusal to sign a writeup is not cause fordiscipline, according to FlemingG Legal Analysis and Conclusions1.The alleged unlawful grants of benefitsa.The $175 monetary grant in AugustIngeneral,an employer's legal duty in decidingwhether to grant new benefits while a representationproceeding is pending is to decide that question as itwould if the union were not on the scene. Granting ben-efits prior to an election is not in itself grounds for set-ting an election aside. The issue is whether the grant wasmade with the object of influencing the voters' actions ina forthcoming electionAs set forth above, the Company's practice was togrant hourly wage increases, if any, in January, and pro-ductivity bonuses in lump-sum form in December. In thiscase, the Company granted a lump-sum monetary benefitto its employees in August for the first time during aunion campaign which it actively opposed. Although theCompany had mentioned to employees the prior Decem-ber that there was a possibility of another benefit the fol-lowing August, this was not definite, and the plan wasabandoned by the Company the following spring prior tothe advent of the union campaign After the beginning ofthat campaign, the possibility of additional benefits inAugust was again suggested to employees by the Compa-ny but only as a possibility dependent on successfulCompany operations. It was not until after the filing ofthe representation petition in July that the Companymade the decision to grant an additional monetary bene-fit in August and to do so in lump-sum formOn these facts, I conclude that Respondent intended toinfluence the, results of the election and unlawfully inter-fered with its employees' statutory rights, in violation ofSection 8(a)(1) of the ActR.Dakin & Co,284 NLRB98 (1987).111bThe change in vacation shift scheduleRespondent notes the evidence showing that it previ-ously polled employees concerning their desires on workschedules and argues that Board authority i 12 establishesthat the polling of the employees in this case and thesubsequent change of shift schedule was not violative ofthe ActThis is not a complete statement of the facts. AlthoughRespondent did poll employees previously about theirdesires, there is no evidence that it previously did soafter the filing of a representation petitionOf greatersignificance in this case, Respondent changed its positionon the granting of benefits after the filing of such peti-111 See alsoLeisure Lodge,279 NLRB 327 (1986)112 Respondent citesWilliams Litho Service,260 NLRB 773 (1982), andRich Plan of Western Reserve, 271NLRB 1010 (1984), revd on othergrounds 796 F 2d 864 (6th Cir 1986) MAREMONT CORP39Lion It is, of course,clear that the change was a benefitbecause of the overwhelming employee vote in favor ofitAsFleming noted,the shift change was"well re-ceived" by the employees Respondent's tilt infavor ofthe benefit after initially opposing it did not take placeuntil after the election petition was filed and until afterRespondent was certain that the employees wanted it Itisclear that Respondent's action was intended to influ-ence the results of the electionAccordingly,ittherebyviolated Section 8(a)(1) of the Act.Radio BroadcastingCo., 277NLRB 1112 (1985)cThe alleged shortened overtime on 23 AugustUnlike the change in vacation shift schedule, there isnothing in the evidence to show that Respondent altereditsposition on the overtime decision issue subsequent tothe filing of the election petitionThere had been noprior decision oil overtime for 23 August prior to thefilingof the Union petition on 15 July-the overtimequestion was, still in the future Accordingly, the decisionmade on 20 August is indistinguishable from prior Com-pany decisions made to accommodate employee desiresto attend community events such as the Giles CountyFair I shall therefore recommend that this complaint al-legation be dismissed2Alleged unlawful statements during employeemeetingsees'union activities is unlawful.LionUniform,259NLRB 1141, 1143 (1982). I reach the same conclusionherein with respect to Viars' threatened withholding ofthe tool and die consolidation at PulaskiThe Nissan contract and Viars' comments about itraise another issueAlthough the tool and die consolida-tionwas clearly within Respondent's control, it was notwithin its controlwhetherNissanwould award theMcPherson Strut contract. to Respondent and, in fact,Nissan did not do so. The General Counsel citesBlack &Decker Corp.,282 NLRB 1166 (1987), in which an em-ployer's threat to withhold new product lines for a par-ticular plant in the event of unionization constituted ob-jectionable conductHowever, in that case the capacitytowithhold the new products lay with the plant's owncorporate management, not, as here, with an entirely dif-ferent business entity This raises the question of whetherViars' comments about what Nissan might do involvedeconomic predictions of matters beyond his control andthereforeconstitutedpermissibleconduct under theGisselcriteria set forth above. As noted, the complaintmerely alleges that Respondent threatened employeeswith loss of work As I have already found that Re-spondent did so with respect to the tool and die consoli-dation, any additional finding of a violation with respectto the Nissan contract would be cumulative According-ly, I consider it unnecessary to pass on this issueaViars'statements about the possibilities of toolconsolidation and the Nissan contract at PulaskiThe issue is whether, as the complaint alleges, Viarsthreatened employees with loss of work in these speech-es.The Supreme Court has stated as follows[A]n employer is free to communicate to his em-ployees any of his general views about unionism orany of his specific views about a particular union,so long as the communications do not contain a"threat of reprisal or force or promise of benefit."He may even make a prediction as to the preciseeffect he believes unionization will have on his com-pany In such a case, however, the prediction mustbe carefully phrased on the basis of objective fact toconvey an employer's belief as to demonstrablyprobable consequences beyond his control or toconvey a management decision already arrived at toclose the plant in case of unionization[NLRB v.Gissel Packing Co.,395 U S 575, 618 (1969) ]An employer's capacity to decrease wages and otherbenefits is not "beyond his control," and it is well estab-lished that an employer's threat to cause such reductionsbecause of union activity is violative of the Act The tooland die consolidation, which Viars told employees hepreferred,would have meant plant expansion and morejobs and would thus have been beneficial to employees.Viars' statement that he would have to reconsider thismatter in the event of a union victory constituted an im-plied threat to withhold this benefit if the employees se-lected the Union. The Board has held that a threat tocancel plans for plant expansion because of its employ-b.Respondent's speeches on the adverseeffect ofemployee meetings on the productivity bonusThe employees were compelled to attend meetings inAugust at which Respondent explained its opposition totheUnion.At these meetings,Company officials ViarsandMack told employees that their attendance at themeetings would adversely affect the amount of their pro-ductivity bonus Since the meetings were the result ofthe employees'union activities,this amounted to tellingthe employees that they would be monetarily penalizedbecause of those activities This was obviously coerciveViars' statement that he could tell employees how tomake up the loss after the election linked recoupment ofthe loss to the employees' votes during the election andwas also coerciveRespondent'smathematical defense is entirely fictional.Faced with testimony that other employee meetings didnot reduce the "productivity index," the Companyargued that these meetings could be "budgeted" in ad-vance so as to prevent any reduction in the index In thefirstplace, these are all mathematical constructs whichwere entirely Respondent's creation and which it couldhave altered.Further, when Respondent was later com-pelled to hold unplanned and unbudgeted employeemeetings as a result of its violation of state and Federalchemical laws, those meetings did not reduce the em-ployees' bonusAccordingly,IrejectRespondent's de-fense and find that Respondent's statements to employeesthat their attendance at meetings about the union wouldadversely affect their productivity bonus, and that Re-spondent could tell them how to recoup the loss afterthe election,violated Section 8(a)(1) of the Act 40DECISIONSOF THE NATIONALLABOR RELATIONS BOARDc.Viars' speech a few days before the electionAs indicated, on 27 August Viars told employees thathe intended to get rid of union adherents engaged inhandbilling on the road and union organizers within theplantThis was coercive under well-established Boardlaw, and constituted a violation of Section 8(a)(1) of theAct3 Individual statements and questions bysupervisorsb Statements and questions of Supervisor WoodrowHastingsAs described above, about a week before the election,SupervisorHastings asked two employees how theUnion "looked," and why they wanted the Union Whenthey gave reasons, Hastings replied that they would losetheir jobs in 2 weeks if the Union won, and that theCompany would move the plant elsewhere Under estab-lished precedent, this constituted unlawful interrogationand the threat of plant closure, violative of Section8(a)(1)a.Statements and questions of Supervisor Bud HowellSupervisorHowell approached employee LawrenceJohnson and asked whether there was going to be anelection. Johnson's union sympathies were unknown toRespondent at this time.When Johnson replied that hedid not know, Howell responded that he thought anotheremployee (believed by Howell to be a union supporter)had informed Johnson about the electionInRossmore House,269 NLRB 1176, 1177-1178 (1984),the Board overruled prior cases on interrogation "to theextent they find that an employer's questioning open andactive union supporters about their union sentiments, inthe absence of threats of promises, necessarily interfereswith, restrains, or coerces employees in violation of Sec-tion 8(a)(1) of the Act " InSunnyvale Medical Clinic, 277NLRB 1217 (1985), the Board approved of the judge'sanalysis of circumstances surrounding interrogation, eventhough the questioned employee was not an open andactive union supporterAnd, inCooper Industries,283NLRB 323 (1987), the judge relied on the fact that theemployee was not an open union supporter, plus the co-ercive nature of the questions and the context in whichthey were asked The Board affirmed, noting that thisanalysiswas consistent with the principles enuticiated inRossmore House(id, fn. 2)In this case, in addition to the fact that Johnson'sunion sympathies were unknown, Respondent had al-ready evidenced its hostility to the Union by the acts andconduct outlined above Accordingly, I find that How-ell's interrogation of Johnson was coercive and violativeof Section 8(a)(1).The union sympathies of Roger Shaw were also un-known to Respondent Although he opened one flap of abox of "Vote No" caps already partially opened whileHowell's back ,was turned to him, he did not pick oneup.Howell then turned around and asked him whetherhe wanted one. In similar circumstances, the Board hasconcluded that the act of offering antiunion insignia toemployees and observing their reactions constitutes"polling" them about their union sentimentsHoustonCoca Cola Bottling Co,256 NLRB 520 (1981) Takinginto consideration the fact the Shaw's union sympathieswere unknown to Respondent, its other unlawful actsherein and its other unlawful interrogation found herein-after, I conclude that Howell's offering Shaw a "VoteNo" cap constituted coercive interrogation violative ofSection 8(a)(1).c Statement of Supervisor Robbie BarnesSupervisor Barnes' statement to an employee the daybefore the election that, if she had her way, she wouldfire an employee for protesting to Plant Manager Jaredandwould fire "all these other people pushing theunion" was obviously coercive.'d. Statements and questions of Supervisor Don StoryLike other employees, John Brown had tried to keephis union sympathies to himself, and it is evident that Re-spondent was not sure of them. When Brown tried toevade Supervisor Story's questions about his, union sym-pathies on the day of the election, Story persisted. Thesupervisor's question about how many employees wouldbe "on the side of the road" after the election suggestedtoBrown that Respondent intended to discharge em-ployees. Brown made the suggestion explicit by saying toStory that that depended on how many people 'the Com-panywanted to fire, and Story's silence reinforcedBrown's interpretation. In light of Brown's unknownunion sympathies, Respondent's other unlawful acts, thefact that this conversation took place on the day of theelection,Story's silencewhen Brown interpreted hisquestion to mean the discharge of employees, and Viars'threat to get rid of union adherents handbilling on theroad, I conclude that Respondent, by Story's statements,thereby engaged in unlawful interrogation and a threatto discharge union adherentsAlthough Davidia Sanderson was active in favor ofthe Union, Respondent's knowledge of this fact has notbeen established I conclude that Supervisor Story's per-sistent attempts to get her to accept a pro-Company T-shirt constituted an unlawful inquiry into her union sym-pathies, for the reasons explicated above in connectionwith Supervisor Howell and Lawrence JohnsonWhenDavidia refused, Story's further statement to her that shewas "messing up" and knew it constituted a coercivethreat of unspecified reprisals because of her union sym-pathies.eThe statement of Supervisor David WilburnAs set forth above," Wilburn talked to Elizabeth Gard-ner on 27 August, 2 days before the election. Her hus-band,Gary Gardner, had received warnings from theCompany at that time. Wilburn told Elizabeth to "doright" in the election and said that she didn't want to"come up fired" like her husband. These statements obvi-ously constituted a coercive threat of discharge in the MAREMONT CORP41event that Elizabeth did not vote for the Company. Al-though Elizabeth testified that she had not been "threat-ened," this was a conclusory opinion, and the Board uti-lizes the objective standard in determining the legality ofsuch statements As the Board has stated, "the subjectivereactions of employees are irrelevant to the question ofwhether there was, in fact, objectionable conduct."Elec-traFood Machinery,279 NLRB 279, fn 8 (1986),, quotingEmerson Electric Co.,247 NLRB 1365, 1370 (1980).Respondent refers to the earlier incident in mid-Augustwhen Wilburn offered Elizabeth a "Vote No" button andargues that this was not unlawful because both individ-ualswere joking 113 This argument is misdirected sincethe button incident was not alleged in the complaintI therefore find that, by threatening an employee withdischarge if she did not vote for the Union in a forth-coming election, Respondent thereby violated Section8(a)(1) of the Actf.The statementsand conductof Supervisor JamesBrewerThe credited evidence shows that Supervisor Brewerapproached employee Cliff Brown 2 days before theelection and offered him an "I Care" hat This hat hadinitially been disseminated by the Company prior to theadvent of the Union campaign, but utilized the Companycolors of red and white. Brewer and Brown had a friend-ly relationshipBrewer commented that Brown's hatlooked dirty, but the latter refused the offer, saying thathe would just get the new hat dirty. Brewer respondedthat he respected Brown's decision and that it would notaffect their relationship. However, Brewer added, "Afterthis is all over, I'm going to work on you." Brown wasdischarged about 2 weeks after the election and Brewerparticipated in the discharge decision-Respondent argues that the offer of the "I Care" hatdid not constitute interrogation because the Companyfirst disseminated it prior to the advent of the union cam-paign for a different purpose Although the Company'sgeneral policy had been to require employees to come tothe front office and request an "I Care" hat, during thecampaign supervisors were seen carrying them in theplant, and Brewer distributed several to other employeesIconclude that Respondent's new policy of distributionduring the union campaign, the timing of the offer toBrown-2 days before the election-and the fact that the"I Care" hat had colors similar to the Company's antiun-ion campaign material, were sufficient to endow the hatwith a new significance, one favoring the Company inthe forthcoming electionAccordingly, for the reasonspreviously given, I conclude that Brewer's offer of thehat to Brown constituted impermissible interrogation intoBrown's union sympathies and violated the Act.Respondent also argues that the friendly relationshipbetween Brewer and Brown, and the supervisor's refer-ence to it when he offered the hat to Brown, dilute thesignificance of Brewer's statement that he was going to"work on" Brown when "this," i.e., the election, was"all over " I do not agree. Brewer's statement was clear-ly an implied threat and in itself casts light on the113R Br p 113"friendship " Whatever the nature of the latter, it did notkeepBrewer from participating in a decision to dis-charge Brown. I find that Brewer's statement to Brown,when the latter refused an "I Care" hat, constituted animplied threatofunspecifiedreprisalsbecauseofBrown's refusal to accept pro-Company insignia 2 daysbefore the election, from which refusal Brewer inferredthat Brown favored the Union Accordingly, the state-ment was unlawful.g.The statementof SupervisorW. C. WellsSupervisor'sWells' statement to an employee directinghim not to talk aboutthe Unionwith other employeeswas patentlycoerciveand a violationof the Act.4 The allegeddiscriminationa.Applicable principlesThe General Counsel has the burden of establishing aprima facie case that is sufficient to support an inferencethat protected conduct was a motivating factor in Re-spondent's decision to discipline employees Once this isestablished, the burden shifts to Respondent to demon-strate that the discipline would have been administeredeven in the absence of the protected conduct 114b Gary GardnerRespondent's violations of the Act described above es-tablish the existence of massive union animus Those vio-lations included specific threats to discharge union activ-ists engaged in handbilling on the road and organization-alwork inside the plant Gardner fell into both of thesecategories.He had been known by Respondent to favorthe Union in 1985, and became a union activist in 1986.On 8 May, Gardner was warned by a supervisor to re-strict his union discussions to nonworking time in non-working areasDuring one of Respondent's employeemeetings opposing the Union in mid-August, Gardnerwas told that further questions of his would not be an-swered. I conclude that the General Counsel has estab-lished a strong prima facie case that the discipline admin-istered to Gardner was discriminatorily motivatedThe evidence submitted by Respondent to rebut theGeneral Counsel's case instead supports itThus, Re-spondent claimed that it issued two warnings to Gardnerwhich in fact were not given-Gardner's denials and theabsence of any reference in the 6 June warning to warn-ings on 29 October 1985 or 23 April 1986 establish thatfact, as found above. Although the complaint alleges awarning "on or about" 23 April, no such warning tookplace on 23 April Instead, one took place on 8 May, as114Wright Line,251 NLRB 1083 (1980), enfd 662 F 2d 889 (1st Cir1981), cert denied 455 U S 989 (1982), approved inNLRB v Transporta-tionManagement Corp,462 U S 393 (1983) The test set forth above ap-plies regardless of whether the case involves pretextual reasons or dualmotivationFrank BlackMechanical Services,271NLRB 1302 fn 2(1984) "[A] finding of pretext necessarilymeans thatthe reasons ad-vanced by the employer either did not exist or were not in fact reliedupon, thereby leaving intact the inference of wrongful motive establishedby the General Counsel "Limestone Apparel Corp,255 NLRB 722 (1981),enfd 705 F 2d 799 (6th Cir 1982) 42DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDaffirmed by Supervisor Pruitt himselfHe then toldGardner to restrict his union discussions to nonworkingtimes and nonworking areas Taking into considerationthe source of this evidence, I conclude that the com-plaint allegation of "on or about" 23 April is sufficient toinclude the warning which actually took place on 8 MayIfurther note that Pruitt's order to Gardner, to theextent that it restricted his union discussions (not distri-bution of literature) to nonworking areas, is contrary toBoard law 115 The evidence also shows that pro-Compa-ny employees were simultaneously allowed during work-ing time to solicit other employees to oppose the UnionSuch disparate enforcement of rules is also violative ofthe Act 116 Although such violations are not alleged inthe complaint, the evidence is consistent with the com-plaint allegation thatRespondent restrictedGardner'smovement within the plant I so findAlthough Gardner technically violated a rule by wait-ing 3 minutes and 40 seconds before leaving for his workstation after a break on 5 June, this rule also was dispar-ately enforced It was the first time that SuperintendentGrigsby had taken an employee to the Personnel Officewithout knowledge that he had committed a prior infrac-tionOther employees committed similar infractionswithout being warnedMaintenance employees wereroutinely allowed to go to the restroom prior to the be-ginning of break periodsRespondent attempted tochange this latter practice on the same day that litigationin this case began with the filing of the first charge (19September). However, continued infractions of the rulethereafter did not result in any discipline. The supervi-sors themselves could not agree on their own rules at thehearingThe fact that the loitering rule was not rigidlyenforced is graphically illustrated by Company VicePresident Viars' statement to employees "Let's face it-we know you leave five minutes early and come backfiveminutes late and we don't say anything about it "The disparate application of the rule on 6 June againstGardner clearly establishes its discriminatory motivationSupervisor Pruitt also told Gardner on 6 June that heknew "the position he was in" and that he would have tokeep "a straight line and follow the rules " Since it wasPruittwho had previously told Gardner that he coulddiscuss the Union only in nonworking areas-which Ihave found to be a restriction on Gardner's movement-Pruitt's statement on 6 June constituted reinforcement ofthe prior orderRespondent's discriminatory motivation is even moreapparent in its 20 August warning, since Gardner in factwas not guilty of the charged offense Nonetheless, Re-spondent concocted the story that Gardner was in thecafeteria 10 minutes after starting time, and then solicitedhis supervisor, who had not complained, to support thechargeOnce again, the evidence shows disparate appli-cation of the rule Respondent's supervisors admittedthat they had seen other employees in the cafeteria atsimilar times without checking on them. When Gardner115Our Way, Inc,268 NLRB 394, 419 (1983)116Pdliod of Mississippi,Inc, 275 NLRB 799, 809 (1985),HudsonOxygen Therapy Sales Co,264 NLRB 61 (1982)protested this fact, Personnel Supervisor Polly told himthat those instances had nothing to do with GardnerRespondent's "writeup" of Gardner on 24 Septemberfor sexual harassment of Lucy Birdsong and for insubor-dinationwas similarly motivatedWith respect to theformer charge, the facts show that Personnel ManagerFleming did not treat the conflicting accounts of the in-cident in an even-handed manner Thus, he discountedadmissions by Birdsong which, fairly appraised, shouldhave been considered as partial corroboration of Gard-ner's contentionsFleming asserted that he based hisaction partially on a belief that Birdsong's skin had beenexposed, but was unable to point to evidence of such atthe hearing. Fleming considered use of the word "ass" tobe opprobrious despite the fact that similar language wasused in the plant Although Fleming agreed that Gard-ner's supposed use of the word was tied in with Bird-song's loss of weight-as asserted by Gardner, corrobo-rated by Willoughby, and admitted by Birdsong at thehearing-Fleming apparently believed a comment aboutloss of weight to be sexually offensive Fleming admittedthat he did not attempt to determine whether the evi-dence (other than Birdsong's bald assertions)- tended toestablish that the basic relationship between Gardner andBirdsong waslikely to make such a remark inoffensive.Fleming did not know the meaning of the words "hostileenvironment" in connection with sexual harassment,even though they are incorporated into the Company'swritten policy.' 17Finally, the Company's disparate treatment of other in-stances of alleged sexual harassment establishes beyondany doubt its discriminatory application of the rule toGardnerAs compared to Gardner, the other instancesinvolved significantly more offensive conduct, includingexplicit invitations to engage in sexual activity and offen-sive touching The amount of time spent on these investi-gations was miniscule compared to the Gardner investi-gationWhen corroborating evidence was not immediate-ly available, it was not sought and no statements weretakenWhen such evidence was available, as in the Har-grove complaint, it was ignored Personnel SupervisorPolly,who conducted these asserted investigations, gavecontradictory testimony on Company policy on sexualharassment, and was unfamiliar with the written rulesgoverning the subject.The charge of insubordination was the product ofFleming's inventive imaginationAlthough he merelytoldGardner to go home on 23 September and returnthe next morning, Gardner's reentry into the plant to gethis newspaper gave Fleming the opportunity to claimthatGardner was insubordinate because he should haveknown from the surrounding circumstances that Fleming117 Sexual harassment is a form of employment discrimination prohibit-ed by 42 U S C § 2000 et seq ("Title VII"),SimmonsvLyons,746 F 2d265, 270 (5th Cir 1984)The evidence required to establish sexual harass-ment is summarized inJones v Flagship International,793 F 2d 714 (5thCir 1986)In the latter case,the Courtof Appeals for the Fifth Circuitagreed with the lower court's determination that, although the employerhad made several overtures to the plaintiff to engage in sexual activity,the plaintiff had failed to establish that the conduct complained of was"sufficiently pervasive to constitute a hostile work environment" (id , 793F 2d at 721) MAREMONT CORPwas also ordering him not to reenter the plant On thebasis of this casuistry, Fleming concluded that Gardnerwas guilty of insubordination Respondent's prior historyof discipline did not warrant such a finding or the penal-ty of discharge Only three discharges for insubordina-tion had occurred in the previous 3 years, and in eachcase it involved an employee's refusal to obey a workorder, which infraction Gardner did not commit 118The further charge that Gardner threatened or intimi-dated an employee (apparently Birdsong) upon reentryinto the plant is similarly without foundation, as the factsshow Finally, Fleming's essentially legalistic approachto what the'Company perceived as the Gardner problemis indicated by his comment that Gardner had reenteredthe plant twice, thus making a total of three violations in2 days and justifying discharge even if Gardner had notcommitted other infractionswithin the preceding 6months, as required by Respondent's rules The entirerecord' shows that Respondent orchestrated its disciplineofGardner in order to justify discharge of a knownunion adherent I therefore conclude that the Companyhas not rebutted the General Counsel's prima facie caseand find that Respondent issued warnings to Gordon on8May and 6 June and restricted his movement withinthe plant, again warned him on 20 August, and dis-charged him on 24 September-all because of his unionactivities and sympathies, in violation of Section 8(a)(3)and (1) of the Act-c.The discharges of Betty Jean Hayes and MargaretSandersonThe facts outlined above show and I conclude thatboth Hayes and Sanderson engaged in union activitiesand that Respondent had knowledge of this fact Eachhad worked for the Company for several years and nei-ther had ever been disciplined On the basis of the Com-pany's prior violations and union animus, and the em-ployees' excellentwork records, I conclude that theGeneral Counsel has established a strong prima faciecase that Respondent's discharges of these employeeswere discriminatorily motivatedThe basic facts underlying Respondent's charge of in-subordination are clear. The legal requirements of recordkeeping for chemical training sessions varied somewhatdepending on the agency involved. Respondent conclud-ed that such record keeping was voluntary but nonethe-less developed a form for employee signature on an at-tendance list which disclosed the nature of the session atwhich the employee had been present. The Pulaski plantwas required to follow this procedureHowever, al-though Supervisor Wallace used this form for the Octo-ber training sessions, he did not do so in the Septembersessions, and the employees at the earlier meetings wereasked to sign a blank piece of paper. Respondent has notadvanced any satisfactory reason for its failure to use theprepared form in the September meetings. Although thedate and hour of these sessions was placed on the papers,thiswas not done until a later time, and even then thefact that this was a list of employees who had attended achemical training session was not statedAllwitnesses18 SeeHan-Dee Pak, Inc,249 NLRB 725, 733 (1980)43agreed that these documents did not constitute proof thatchemical training sessions in fact had been conducted.The matter was never tested, however, since the docu-ments were never submitted to any agencyHayes and Sanderson failed to sign the blank sheets ofpaper at the meetings Hayes was asked to sign the nextday, and offered to do so if provided with a copy Whenthe Company replied that this would disclose names ofother employees, Hayes offered to sign a separate sheetwith a legend at the top so that she could be providedwith a copy without disclosure of other names. Thisoffer was also declined by the Company One supervisorsaid that he could not identify the list with a legend be-cause, in essence, this was another supervisor's responsi-bilityThe other supervisor was not contacted about thematterSanderson, subsequent to her attendance at a trainingsession on 12 September, was never directly asked tosign the list Instead she was merely asked whether shewanted to sign it Sanderson had a pending compensationclaim against the Company and replied that she did notunderstandwhy she was being asked to sign a blankpiece of paper She was then brought to the personneloffice and repeated the fact that she did not understandthe signing requirement Sanderson was then suspendedwithout being asked to signHayes and Sanderson met with the personnel managerthe following workday, and offered to sign the list Re-spondent refused this offer, conducted a purported inves-tigation, and discharged Hayes and Sanderson on 16 Sep-tember for asserted insubordinationWith respect to San-derson, the discharge was contrary to Respondent's ownpolicy,which provided for less severe discipline in in-stances where the employee merely failed to follow in-structionsThe Board has considered the case of a union adherentwho was discharged for demanding a copy of a state-ment the employer's attorney had written after inter-viewing him (which the employee had not signed) andfor refusing to return the statement without such copyThe Board, taking into account a series of coercive state-ments made by the employer, considered it "understand-able" for the employee to demand a copy and held withjudicial approval that his discharge was violative of theAct.Gerbes Super Markets,176NLRB 11, 13 (1969),enfd 436 F 2d 19 (8th Cir. 1971) In its enforcing decree,the Court of Appeals for the Eighth Circuit concludedthat it was "reasonable" for the employee to qualify hiscooperation in the interview with a requirement that hebe furnished a copy of the statement recorded by the em-ployer (id , 436 F 2d at 22).Itwas equally reasonable in this case for Hayes to re-quire a copy as a condition of signing a blank piece ofpaper, and for Sanderson, who had a claim against theCompany, to ask for an explanation Plant ManagerJared's opinion that employees should trust their employ-er by signing blank sheets of paper on demand is highlyunreasonable.Respondent's unreasonableness is furthermanifested by its refusal (1) to accept any of Hayes'compromise offers, (2) to give Sanderson an explanation,(3) to put a heading on the list, and (4) to accept the em- 44DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDployees' offers to sign on the next working day. Bothemployees had spotless working records,and inthis in-stance had not refused to perform any work. 1 19 Sander-son, in fact, had not really refusedto signthe listRespondent had nointerestin any business use for theattendance listsThis is demonstrated by the fact that thelistshad no meaningful heading as late as the hearing inthis case and could not have been used as proof of chem-ical trainingsessions. The Company did not even attemptto document chemical training of all employees since itdid not require receipts for the brochures distributed toemployees who were absent at the chemical training ses-sions In short, Hayes and Sanderson were asked to per-form a meaningless actIconclude that Respondent seized on the opportunitypresented by the chemicaltraining sessionsto rid itself oftwo known union adherents because of their union ac-tivities and sympathies, in violation of Section 8(a)(3) and(1) of the Act,,CONCLUSIONS OF LAW1.The Respondent, Maremont Corporation,isan em-ployer engaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.2 International Union, United Automobile, Aerospaceand Agricultural Implement Workers of America, UAWisa labor organization within the meaning of Section2(5) of the Act.3.Respondent has committed unfair labor practices inviolation of Section 8(a)(1) of the Act by engaging in thefollowing acts and conduct(a)Granting its employees an unscheduled bonus andallowing second shift employees to work the first shiftduring a vacation period, in order to discourage member-ship in the Union and to influence its employees' votes ina forthcoming Board election.(b) Interrogating its employees concerning their unionactivities or sympathies, both directly and by offeringthem wearing apparel favoring Respondent(c) Telling employees that their pay would be reducedbecause of their union activities, and that ways to recoupthe reduction could not be disclosed until after the elec-tion(d)Telling employees that plantexpansion'and a con-sequent increase in jobs might be curtailed because theemployees' union activities.(e)Ordering an employee not to talk to other employ-ees about the Union.(f)Threatening employees with discharge, the dis-charge of other employees, plant closure, or unspecifiedreprisals because of their union activities or sympathies,or failure to vote for Respondent in a forthcoming elec-tion4 By issuing warnings to Gary Gardner on 8 May, 6June, and 20 August 1986, and by restricting his move-ment within the plant because of his union activities, andby discharging Gardner on 24 September 1986, and em-ployees Betty Jean Hayes and Margaret Sanderson on 16September 1986, all because of their union activities and119 Ibidsympathies, Respondent committed unfair labor practicesin violation of Section 8(a)(3) and (1) of the Act5The foregoing unfair labor practices affect com-merce withinthe meaningof Section 2(6) and (7) of theAct6.Respondent has not violated the Act except as spec-ified hereinTHE OBJECTIONS TO THE ELECTIONThe Petitioner's objections in general allege the sameconduct as that alleged in the complaint Complaint alle-gations not contained in the objections are those whichassert that Respondent unlawfully shortened overtime on23 August, changed its schedule so as to permit secondshift employees to work the first shift during the vaca-tion period, and directed an employee not to talk toother employees about the Union. With respect to thelatter two allegations, I have found that they occurredand that they violated the Act Regrading to the short-ened overtime, I have found that it took place but wasnot violative of the Act. During the investigation of theobjections, the Regional Director for Region 26 consid-ered these objections because they were discoveredduring the course of the investigation. 120THE REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices, I recommended that it be or-dered to cease and desist and to take certain affirmativeaction designed to effectuate the purposes of the ActHaving found that Respondent unlawfully dischargedBetty Jean Hayes and Margaret Sanderson on 16 Sep-tember 1986, and Gary Gardner on 24 September 1986, Irecommended that Respondent be ordered to offer eachof them immediate and full reinstatement to his or herformer position, or, if such position no longer exists, to asubstantially equivalent position,dismissingif necessaryany employee hired to fill said position, and to makeeach of them whole for any loss of earnings he or shemay have suffered by reason of Respondent's unlawfulconduct,, by paying each of them a sum of money equalto the amount he or she would have earned from thedate of his or her unlawful discharge to the date of anofferof reinstatement, less net earnings during suchperiod, to be computed on a quarterly basis in themanner established by the Board in F.W Woolworth Co.,90 NLRB 289 (1950), with interest to be computed in themanner prescribed inNew Horizons for the Retarded,283NLRB 1173 (1987).[2[I shall further recommend that Respondent be orderedto remove from its records all references to its unlawfulwarningsissued to and discharge of Gary Gardner, anditsunlawful discharges of Betty Jean Hayes and Marga-120 G C Exh 1(1),Burns Security Services,256 NLRB 959 (1981)121 in accordance with our decision inNew Horizons for the Retarded,283 NLRB 1173 (1987), interest on and after January I, 1987, shall becomputed at the "short-term Federal rate" for the underpayment of taxesas set out in the 1986 amendmentto 26 US C § 6621Interest onamounts accrued prior to January 1, 1987 (the effective date of the 1986amendmentto 26 US C § 6621), shall be computed in accordance withFlorida Steel Corp,231 NLRB 651 (1977) MAREMONT CORP45ret Sanderson, and notify each of them in writing thatthis has been done and that evidence of their unlawfuldiscipline will not be used as a basis for future personnelactions against them.With respect to Petitioner's objections to the election,itisobvious that the voters in the election were notgiven an opportunity to express their choices free of co-ercive influence from the Employer. Accordingly, I shallrecommend that the objections be sustained, that theelection be set aside, and that a second election be heldI shall further recommend issuance of a broad order inthis case The Board has stated that such an order is war-ranted if "it can be . . shown that a respondentconcurrently with the discriminatory discharge, engagedin other severe conduct violative of [the Act]Thusegregious violators of the Act would be subject tothe traditional Board remedy for conduct which requiresbroad injunctive relief "Hickmott Foods,242 NLRB 1357(1979). In this case, Respondent through many supervi-sors committed egregious and widespread violations oftheAct concurrently with its unlawful dischargesAbroad order is further warranted in order to ensure thatvoters in the second election will not be coerced by un-lawful conduct different from that which would be pro-hibited by a narrow order.The General Counsel's brief includes a recommenda-tion for a visitatorial clause on the ground that suchclauses should be routinely included in Board orders. InCherokeeMarine Terminal,287 NLRB 1080 (1988), theBoard declined to utilize this remedy on a routine basisAlthough Respondent's violations have been widespread,a broad order will be sufficient to protect voters in an-other election.Accordingly, I shall decline to recom-mend a visitatorial clauseOn these findings of fact and conclusions of law andon the entire record, I issue the following recommend-edi22ORDERThe Respondent,MaremontCorporation,Pulaski,Tennessee, its officers, agents, successors, and assigns,shall1.Cease and desist from(a)Granting its employees an unscheduled bonus,other unscheduled compensation, unscheduled changes inwork schedules, or any other unscheduled benefit, wherethe intent thereof is to discourage union membership orinfluence the choices of voters in a forthcoming Boardelection(b) Interrogating its employees concerning their unionsympathies or activities, either verbally or by offeringthem Company clothing, insignia, or other materials(c)Telling employees that their pay will be reducedbecause of their union activities, and that ways to recoupthe reduction cannot be disclosed until after a Boardelection.(d)Telling employees that plant expansion and a con-sequent increase in jobs might be curtailed because of theemployees' union activities(e)Ordering employees not to talk to other employeesabout the Union(f)Threatening employees with discharge, the dis-charge of other "employees, unspecified reprisals, plantclosure, or other adverse consequences because of theirunion activities or sympathies, or failure to vote for Re-spondent in a forthcoming Board election.(g)Discouraging membership in International Union,United Automobile, Aerospace and Agricultural Imple-ment Workers of America, UAW, or any other labor or-ganization, by issuing warnings to, discharging, or re-stricting themovement of, employees because of theirunion activity, or by discriminating against them in anyother manner with regard to their hire, tenure of em-ployment, or terms and conditions of employment(h) In any other manner interfering with, restraining,or coercing employees in the exercise of their rightsunder Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act(a)Offer Gary Gardner, Betty Jean Hayes, and Mar-garet Sanderson immediate and full reinstatement to theirformer jobs or, if those jobs no longer exist, to substan-tially equivalent positions, without prejudice to their se-niority or any other rights or privileges previously en-joyed, and make them whole for any loss of earnings andother benefits suffered as a result of the discriminationagainst them, in the manner set forth in the remedy sec-tion of the decision(b) Remove from its files any reference to the unlawfuldischarges and notify the employees in writing that thishas been done and that the discharges will not be usedagainst them in any way(c)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(d) Post at its Pulaski, Tennessee plant copies of theattached notice marked "Appendix "123 Copies of thenotice, on forms provided by the Regional Director forRegion 26, after being signed by the Respondent's au-thorized representative, shall be posted by the Respond-ent immediately upon receipt and maintained for 60 con-secutive days in conspicuous places including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced, or covered byany other material(e)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply122 If no exceptions are filed as provided by Sec 102 46 of the Board's123If this Order is enforced by a judgment of a United States court ofRules and Regulations, the findings, conclusions, and recommendedappeals, the words in the notice reading "Posted by Order of the Nation-Order shall, as provided in Sec 102 48 of the Rules, be adopted by thealLabor Relations Board" shall read "Posted Pursuant to a Judgment ofBoard and all objections to them shall be deemed waived for all pur-the United States Court of Appeals Enforcing an Order of the NationalposesLabor Relations Board " 46DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDIT IS FURTHER ORDERED that all allegations in thecomplaint not found herein to be violative of the Act aredismissedIT IS FURTHER ORDERED that the Petitioner'sobjec-tions to the election in Case 26-RC-6869 on 29 August1986 are sustained,that the election is hereby set aside,and that a second election by secret ballot shall be heldamong the employees in the unit(s)found appropriate,whenever the Regional Director deems appropriate TheRegional Director shall direct and supervise the election,subject to the Board'sRules and Regulations Eligible tovote are those employed during the payroll periodending immediately before the date of the Notice ofSecond Election, including employees who did not workduring that period because they were ill, on vacation, ortemporarily laid off.Also eligible are those employeeswho have been found herein to have been unlawfullydischarged,and employees engaged in an economicstrike that began less than 12 months before the electiondate and who retained their employee status during theeligibilityperiod and their replacements Those in themilitary services may vote if they appear in person at thepolls Ineligible to vote are employees who have quit orbeen discharged for cause since the payroll period, strik-ing employees who have been discharged for cause sincethe strike began and who have not been rehired or rein-stated before the election date, and employees engagedin an economic strike that began more than 12 monthsbefore the election date and who have been permanentlyreplacedThose eligible shall vote whether they desire tobe represented for collective bargaining by InternationalUnion, United Automobile,Aerospace and AgriculturalImplement Workers of America, UAW.To ensure that all eligible voters have the opportunityto be informed of the issues in the exercise of their statu-tory right to vote, all parties to the election should haveaccess to a list of voters and their addresses that may beused to communicate with themExcelsiorUnderwear,156NLRB 1236(1966),NLRB v. Wyman-Gordon Co,394 U.S 759(1969)Accordingly,it is directed that aneligibility list containing the names and addresses of allthe eligible voters must be filed by the Employer withthe Regional Director within 7 days from the the date oftheNotice of Second Election The Regional Directorshallmake the list available to all parties to the election.No extension of time to file the list shall be granted bytheRegionalDirector except in extraordinary circum-stancesFailure to comply with this requirement shall begrounds for setting aside the election if proper objectionsare filed.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this noticeWE WILL NOT grant employees an unschedule bonus,other unschedule compensation,unscheduled changes inwork schedules,or any other unscheduled benefit, wherethe object is to discourage union membership or influ-ence the choice of voters in a forthcoming Board elec-tionWE WILL NOT interrogate our employees concerningtheir union sympathies or activities,either verbally or byoffering them Company clothing, insignia, or other mate-rials.WE WILL NOT tell employees that their pay will be re-duced because of their union activities,and that ways torecoup the reduction cannot be disclosed until after aBoard election.WE WILL NOT tell employees that plant expansion anda consequent increase in jobs might be curtailed becauseof their union activitiesWE WILL NOT order employees not to talk to otheremployees about the UnionWE WILL NOT threaten employees with discharge, thedischarge of other employees,unspecified reprisals, plantclosure, or other adverse consequences,because of theirunion activities or sympathies,or failure to vote for theCompany in a Board electionWE WILL NOT discourage membership in InternationalUnion, United Automobile,Aerospace and AgriculturalImplementWorkers of America, UAW,or any otherlabor organization,by issuing warnings to, discharging,or restricting the movement of employees because oftheir union activity,or by other discrimination againstthem.'WE WILL NOT in any other manner interfere with, re-strain, or coerce our employees in the exercise of theirrights under Section 7 of the ActWE WILL offer Gary Gardner,Betty Jean Hayes, andMargaret Sanderson full reinstatement to their formerjobs,without loss of any rights or privileges, and WEWILL make them whole for any loss of earnings theymay have suffered because of our unlawful discharges ofthem, with interestWE WILL expunge from our records all references toour unlawful discipline of the above-named employees,and notify them in writing that this has been done, andthat such discipline will not be used as the basis forfuture personnel actions against them.MAREMONT CORPORATION